Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

DATED AS OF NOVEMBER 19, 2015

 

 

AMONG

 

 

ENVESTNET, INC.,

 

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

 

AND

 

 

BANK OF MONTREAL,

 

 

AS ADMINISTRATIVE AGENT

 

 

 

BMO CAPITAL MARKETS,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

KEYBANK NATIONAL ASSOCIATION, AND
CITIZENS BANK, N.A.,
AS CO-SYNDICATION AGENTS

 

ASSOCIATED BANK, N.A., AND SILICON VALLEY BANK,
AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

DEFINITIONS; INTERPRETATION

 

2

 

 

 

 

 

Section 1.1.

 

Definitions

 

2

Section 1.2.

 

Interpretation

 

30

Section 1.3.

 

Change in Accounting Principles

 

31

Section 1.4.

 

Times of Day

 

31

 

 

 

 

 

SECTION 2.

 

THE FACILITIES

 

31

 

 

 

 

 

Section 2.1.

 

Term Loan Commitments

 

31

Section 2.2.

 

Revolving Facility

 

32

Section 2.3.

 

Letters of Credit

 

32

Section 2.4.

 

Applicable Interest Rates

 

36

Section 2.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

36

Section 2.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

36

Section 2.7.

 

Maturity of Loans

 

39

Section 2.8.

 

Prepayments

 

39

Section 2.9.

 

Default Rate

 

41

Section 2.10.

 

Evidence of Indebtedness

 

42

Section 2.11.

 

Commitment Terminations

 

42

Section 2.12.

 

Replacement of Lenders

 

43

Section 2.13.

 

Defaulting Lenders

 

44

Section 2.14.

 

Cash Collateral for Fronting Exposure

 

46

Section 2.15.

 

Increase in Revolving Credit Commitments

 

47

 

 

 

 

 

 

 

 

 

 

SECTION 3.

 

FEES

 

48

 

 

 

 

 

Section 3.1.

 

Fees

 

48

 

 

 

 

 

SECTION 4.

 

TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY

 

49

 

 

 

 

 

Section 4.1.

 

Taxes

 

49

Section 4.2.

 

Change of Law

 

52

Section 4.3.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

53

Section 4.4.

 

Increased Costs

 

53

Section 4.5.

 

Funding Indemnity

 

55

Section 4.6.

 

Discretion of Lender as to Manner of Funding

 

55

Section 4.7.

 

Lending Offices; Mitigation Obligations

 

55

 

i

--------------------------------------------------------------------------------


 

SECTION 5.

 

PLACE AND APPLICATION OF PAYMENTS

 

56

 

 

 

 

 

Section 5.1.

 

Place and Application of Payments

 

56

Section 5.2.

 

Non-Business Days

 

57

Section 5.3.

 

Payments Set Aside

 

57

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

57

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

57

Section 6.2.

 

Subsidiaries

 

57

Section 6.3.

 

Authority and Validity of Obligations

 

58

Section 6.4.

 

Use of Proceeds; Margin Stock

 

58

Section 6.5.

 

Financial Reports

 

59

Section 6.6.

 

No Material Adverse Change

 

59

Section 6.7.

 

Full Disclosure

 

59

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

60

Section 6.9.

 

Governmental Authority and Licensing

 

60

Section 6.10.

 

Good Title

 

60

Section 6.11.

 

Litigation and Other Controversies

 

60

Section 6.12.

 

Taxes

 

60

Section 6.13.

 

Approvals

 

60

Section 6.14.

 

Affiliate Transactions

 

61

Section 6.15.

 

Investment Company

 

61

Section 6.16.

 

ERISA

 

61

Section 6.17.

 

Compliance with Laws

 

61

Section 6.18.

 

OFAC

 

62

Section 6.19.

 

Labor Matters

 

62

Section 6.20.

 

Other Agreements

 

62

Section 6.21.

 

Solvency

 

62

Section 6.22.

 

No Default

 

62

Section 6.23.

 

No Broker Fees

 

62

Section 6.24.

 

Yodlee Merger Documents

 

63

Section 6.25.

 

Senior Indebtedness Status

 

63

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

63

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

63

Section 7.2.

 

Initial Credit Event

 

64

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

67

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

67

Section 8.2.

 

Maintenance of Properties

 

67

Section 8.3.

 

Taxes and Assessments

 

67

Section 8.4.

 

Insurance

 

67

Section 8.5.

 

Financial Reports

 

68

Section 8.6.

 

Inspection

 

70

Section 8.7.

 

Borrowings and Guaranties

 

70

Section 8.8.

 

Liens

 

73

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

74

 

ii

--------------------------------------------------------------------------------


 

Section 8.10.

 

Mergers, Consolidations and Sales

 

76

Section 8.11.

 

Maintenance of Subsidiaries

 

77

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

78

Section 8.13.

 

ERISA

 

78

Section 8.14.

 

Compliance with Laws

 

79

Section 8.15.

 

Compliance with OFAC Sanctions Programs

 

80

Section 8.16.

 

Burdensome Contracts With Affiliates

 

80

Section 8.17.

 

No Changes in Fiscal Year

 

80

Section 8.18.

 

Formation of Subsidiaries

 

80

Section 8.19.

 

Change in the Nature of Business

 

81

Section 8.20.

 

Use of Proceeds

 

81

Section 8.21.

 

No Restrictions

 

81

Section 8.22.

 

Subordinated Debt

 

81

Section 8.23.

 

Financial Covenants

 

81

Section 8.25.

 

Post-Closing Matters

 

82

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

83

 

 

 

 

 

Section 9.1.

 

Events of Default

 

83

Section 9.2.

 

Non-Bankruptcy Defaults

 

85

Section 9.3.

 

Bankruptcy Defaults

 

86

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

86

Section 9.5.

 

Post-Default Collections

 

87

 

 

 

 

 

SECTION 10.

 

THE ADMINISTRATIVE AGENT

 

88

 

 

 

 

 

Section 10.1.

 

Appointment and Authority

 

88

Section 10.2.

 

Rights as a Lender

 

88

Section 10.3.

 

Action by Administrative Agent; Exculpatory Provisions

 

88

Section 10.4.

 

Reliance by Administrative Agent

 

89

Section 10.5.

 

Delegation of Duties

 

90

Section 10.6.

 

Resignation of Administrative Agent

 

90

Section 10.7.

 

Non-Reliance on Administrative Agent and Other Lenders

 

91

Section 10.8.

 

L/C Issuer

 

92

Section 10.9.

 

Hedging Liability and Bank Product Obligations

 

92

Section 10.10.

 

Designation of Additional Agents

 

93

Section 10.11.

 

Authorization to Enter into, and Enforcement of, the Collateral Documents;
Possession of Collateral

 

93

Section 10.12.

 

Authorization to Release, Limit or Subordinate Liens or to Release Guaranties

 

94

Section 10.12.

 

Authorization of Administrative Agent to File Proofs of Claim

 

95

 

 

 

 

 

SECTION 11.

 

THE GUARANTEES

 

96

 

 

 

 

 

Section 11.1.

 

The Guarantees

 

96

Section 11.2.

 

Guarantee Unconditional

 

96

 

iii

--------------------------------------------------------------------------------


 

Section 11.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

97

Section 11.4.

 

Subrogation

 

97

Section 11.5.

 

Subordination

 

98

Section 11.6.

 

Waivers

 

98

Section 11.7.

 

Limit on Recovery

 

98

Section 11.8.

 

Stay of Acceleration

 

98

Section 11.9.

 

Benefit to Guarantors

 

98

Section 11.10.

 

Keepwell

 

99

 

 

 

 

 

SECTION 12.

 

COLLATERAL

 

99

 

 

 

 

 

Section 12.1.

 

Collateral

 

99

Section 12.2.

 

Depository Banks

 

99

Section 12.3.

 

Further Assurances

 

99

 

 

 

 

 

SECTION 12.

 

MISCELLANEOUS

 

100

 

 

 

 

 

Section 13.1.

 

Notices

 

100

Section 13.2.

 

Successors and Assigns

 

102

Section 13.3.

 

Amendments

 

106

Section 13.4.

 

Costs and Expenses; Indemnification

 

107

Section 13.5.

 

No Waiver, Cumulative Remedies

 

109

Section 13.6.

 

Right of Setoff

 

110

Section 13.7.

 

Sharing of Payments by Lenders

 

110

Section 13.8.

 

Survival of Representations

 

111

Section 13.9.

 

Survival of Indemnities

 

111

Section 13.10.

 

Counterparts; Integration; Effectiveness

 

111

Section 13.11.

 

Headings

 

112

Section 13.12.

 

Severability of Provisions

 

112

Section 13.13.

 

Construction

 

112

Section 13.14.

 

Excess Interest

 

112

Section 13.15.

 

Lender’s and L/C Issuer’s Obligations Several

 

113

Section 13.16.

 

No Advisory or Fiduciary Responsibility

 

113

Section 13.17.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

114

Section 13.18.

 

Waiver of Jury Trial

 

114

Section 13.19.

 

USA Patriot Act

 

115

Section 13.20.

 

Confidentiality

 

115

Section 13.21.

 

Amendment and Restatement

 

116

Section 13.22.

 

Yodlee Merger

 

116

 

 

 

 

 

Signature Page

 

 

 

S-1

 

 

 

 

 

EXHIBIT A

—

Notice of Payment Request

 

 

EXHIBIT B

—

Notice of Borrowing

 

 

EXHIBIT C

—

Notice of Continuation/Conversion

 

 

EXHIBIT D-1

—

Term Note

 

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT D-2

—

Revolving Note

 

 

EXHIBIT E

—

Compliance Certificate

 

 

EXHIBIT F

—

Additional Guarantor Supplement

 

 

EXHIBIT G

—

Assignment and Assumption

 

 

EXHIBIT H-1

—

Form of U.S. Tax Compliance Certificate

 

 

EXHIBIT H-2

—

Form of U.S. Tax Compliance Certificate

 

 

EXHIBIT H-3

—

Form of U.S. Tax Compliance Certificate

 

 

EXHIBIT H-4

—

Form of U.S. Tax Compliance Certificate

 

 

EXHIBIT I

—

Increase Request

 

 

EXHIBIT J

—

Assumption Agreement

 

 

SCHEDULE 2.1/2.2

—

Commitments

 

 

SCHEDULE 6.2

—

Subsidiaries

 

 

SCHEDULE 8.7

—

Permitted Indebtedness

 

 

SCHEDULE 8.9

—

Permitted Investments

 

 

SCHEDULE 8.21

—

Permitted Restrictions

 

 

 

v

--------------------------------------------------------------------------------

 


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement is entered into as of November 19,
2015 by and among ENVESTNET, INC., a Delaware corporation (the “Borrower”), the
direct and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago branch, as Administrative Agent as provided
herein.

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower, the Guarantors party thereto, the Administrative Agent
and the Lenders party thereto have entered into that certain Credit Agreement,
dated as of June 19, 2014 (as the same has been amended, modified or otherwise
supplemented prior to the date hereof, the “Original Credit Agreement”);

 

WHEREAS, pursuant to the Yodlee Merger Agreement, Yale Merger will merge with
and into Yodlee with Yodlee being the surviving Person, and upon the
effectiveness of the Yodlee Merger, Yodlee will become a Loan Party hereunder
and a wholly owned subsidiary of the Borrower;

 

WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders party hereto agree to amend and restate the Original Credit Agreement in
its entirety, and continue to extend certain credit facilities on the terms and
conditions of this Agreement, in the form of (i) term loans to be borrowed on
the Closing Date in the aggregate principal amount of $160,000,000, and
(ii) revolving credit commitments in the aggregate amount of up to $100,000,000;

 

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to continue to extend the credit contemplated hereunder, the Borrower has agreed
to secure all of its Secured Obligations by granting to the Administrative
Agent, for the benefit of the Lenders, a first priority lien on certain of the
Borrower’s assets, including a pledge of the capital stock and other equity
interests of certain of its Subsidiaries; and

 

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to continue to extend the credit contemplated hereunder, the Guarantors have
agreed to continue to guarantee the Secured Obligations and to secure their
respective guarantees by granting to the Administrative Agent, for the benefit
of the Lenders, a first priority lien on certain of their respective assets,
including a pledge of the capital stock and other equity interests of certain of
their respective Subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                                             DEFINITIONS;
INTERPRETATION.

 

Section 1.1.      Definitions.  The following terms when used herein shall have
the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.

 

“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense (including imputed interest expense on
contingent consideration) for such period, plus (b) federal, state and local
income taxes for such period, plus (c) depreciation of fixed assets and
amortization of intangible assets for such period, plus (d) an amount calculated
by the Borrower equal to (i) non-cash compensation expense, or other non-cash
expenses or charges, arising from the sale of stock, the granting of stock
options, the granting of stock appreciation rights and similar arrangements
during such period (minus the amount of any such expenses or charges when paid
in cash to the extent not deducted in the computation of Net Income), plus
(ii) fees, costs and expenses actually incurred in connection with (A) Permitted
Acquisitions (including the Yodlee Merger) and Acquisitions consummated prior to
the date hereof), (B) financing activity (including the issuance of Indebtedness
and equity permitted hereunder), and (C) the formation and structuring of ERS,
in each case during such period, plus (iii) charges arising out of
restructuring, consolidation, severance or discontinuance of any portion of
operations, employees and/or management of any Person during such period, plus
(iv) non-recurring costs and expenses relating to litigation, contract
settlement charges, bad-debt charge-offs during such period, plus (v) non-cash
losses on investments (minus non-cash gains on investments) during such period,
plus (vi) non-cash losses resulting from adjustments to contingent consideration
(minus non-cash gains resulting from adjustments to contingent considerations)
during such period, plus (vii) pre-tax losses attributable to non-controlling
interest during such period, plus (viii) deferred revenue fair value adjustment
during such period, (ix) re-audit related expenses during such period related to
circumstances that existed prior to the Closing Date, plus (x) the consolidated
Adjusted EBITDA of Yodlee as determined consistent with this definition, plus
(without duplication) (xi) (a) cost savings, operating expense reductions and
synergies related to the Yodlee Merger and future acquisitions that are
reasonably identifiable and factually supportable and projected by the Borrower
in good faith to result from actions that have been taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) within twelve months after the Closing Date
and (b) cost savings, operating expense reductions and synergies related to
mergers and other business combinations, acquisitions, divestitures,
restructurings, cost savings initiatives and other

 

2

--------------------------------------------------------------------------------


 

similar initiatives consummated after the Closing Date that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within twelve months after a merger or other
business combination, acquisition or divestiture is consummated or after the
announcement or implementation of any other restructuring, cost savings
initiative or other initiative; plus (without duplication) (xii) 100% of the
increase in Deferred Revenue (or minus 100% of any such decrease in Deferred
Revenue).

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

 

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 10.6.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, at any time, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, L/C
Participation Fees, and the commitment fees payable under Section 3.1(a), from
and after the Closing Date until the first Pricing Date (the “Initial Pricing
Date”), the rates per annum shown opposite Level IV below, and thereafter from
one Pricing Date to the next the Applicable Margin means the rates per annum
determined in accordance with the following schedule:

 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN
FOR EURODOLLAR LOANS
AND L/C PARTICIPATION
FEES SHALL BE:

 

APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:

 

 

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.0 to 1.0

 

0.50

%

1.50

%

0.25

%

 

 

 

 

 

 

 

 

 

 

II

 

Less than or equal to 2.0 to 1.0 but greater than 1.0 to 1.0

 

0.75

%

1.75

%

0.25

%

 

 

 

 

 

 

 

 

 

 

III

 

Less than or equal to 3.0 to 1.0 but greater than 2.0 to 1.0

 

1.25

%

2.25

%

0.25

%

 

 

 

 

 

 

 

 

 

 

IV

 

Less than or equal to 4.0 to 1.0 but greater than 3.0 to 1.0

 

1.75

%

2.75

%

0.25

%

 

3

--------------------------------------------------------------------------------


 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN
FOR EURODOLLAR LOANS
AND L/C PARTICIPATION
FEES SHALL BE:

 

APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:

 

 

 

 

 

 

 

 

 

 

 

V

 

Greater than 4.0 to 1.0

 

2.25

%

3.25

%

0.30

%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after December 31, 2015, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5.  The Applicable
Margin shall be established based on the Total Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5, until such financial statements
and (if applicable) audit report are delivered, the Applicable Margin shall be
the highest Applicable Margin (i.e., Level V shall apply).  If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin shall be determined on the date of delivery of such
financial statements and remain in effect until the next Pricing Date.  In all
other circumstances, the Applicable Margin shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date.  Each determination of the
Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrower and the Lenders if
reasonably determined.

 

“Application” is defined in Section 2.3(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assigned Accounts” is defined in Section 13.2.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Assumption Agreement” means an assumption agreement in the form of Exhibit J
pursuant to which Yodlee, Inc. will become a Guarantor hereunder.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so

 

4

--------------------------------------------------------------------------------


 

named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates:  (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%.  As
used herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period as reported on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) as of 11:00 a.m. (London, England time) on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) divided by
(ii) one (1) minus the Eurodollar Reserve Percentage, provided that in no event
shall the “LIBOR Quoted Rate” be less than 0.00%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Facility on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Facility

 

5

--------------------------------------------------------------------------------


 

according to their Percentages of such Facility.  A Borrowing is “advanced” on
the day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 2.6.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that the
adoption or issuance of any accounting standards after the Closing Date will not
cause any lease that was not or would not have been a Capital Lease prior to
such adoption or issuance to be deemed a Capital Lease.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof

 

6

--------------------------------------------------------------------------------


 

and, at the time of acquisition, having a rating of at least A-1 from S&P or at
least P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight
bank deposits or bankers’ acceptances maturing within one (1) year from the date
of acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia having at the date of
acquisition thereof combined capital and surplus of not less than $250,000,000,
(e) deposit accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is fully insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a term
of not more than seven (7) days, with respect to securities satisfying the
criteria in clauses (a) or (d) above, and (g) investments in money market funds
that comply with the criteria set forth in Rule 2a-7 under the Investment
Company Act of 1940.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) (other than any person or group that files a report on
Schedule 13G unless and until such person or group is required to file a report
on Schedule 13D) at any time of beneficial ownership of 25% or more of the
outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, other than acquisitions of such interests by the current
directors, officers and employees of the Borrower, (b) the failure of
individuals who are members of the board of directors (or similar governing
body) of the Borrower on the Closing Date (together with any new or replacement
directors whose nomination for election was approved by a majority of the
directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of the Borrower, or (c) any “Change of Control” (or words of
like import), as defined in any agreement or indenture relating to any issue of
Material Indebtedness of any Loan Party or any Subsidiary of a Loan Party, shall
occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

7

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4.

 

“Collateral Documents” means the Security Agreement, and all other security
agreements, pledge agreements, assignments, financing statements, control
agreements, and other documents as shall from time to time secure or relate to
the Secured Obligations or any part thereof.

 

“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
L/C Obligations at such time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

8

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, at any time after the Closing Date (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.13(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer and each
Lender.

 

“Deferred Revenue” means the amount of long or short term deferred revenue of
the Borrower and its Restricted Subsidiaries, on a consolidated basis,
determined in accordance with GAAP as of the end of the applicable period from
deferred revenue as of the beginning of such applicable period.

 

9

--------------------------------------------------------------------------------


 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of property in the ordinary course of
business, and (b) the sale, transfer, lease or other disposition of Property of
a Loan Party to another Loan Party in the ordinary course of its business.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any other Loan Party or any business reasonably
related thereto.

 

“Envestnet India” means Envestnet Asset Management India Private Limited.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a governmental authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally

 

10

--------------------------------------------------------------------------------


 

enforceable consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“ERS” means Envestnet Retirement Solutions, LLC, a Delaware limited liability
company.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Excess Cash Flow” means, with respect to any annual period, the amount (if any)
by which (a) Adjusted EBITDA of the Borrower and its Subsidiaries during such
period exceeds (b) the sum of (i) Interest Expense of the Borrower and its
Subsidiaries payable in cash during such period, plus (ii) federal, state and
local income taxes of the Borrower and its Subsidiaries payable in cash during
such period, plus (iii) the aggregate amount of payments made by the Borrower
and its Subsidiaries during such period in respect of all principal on all
Indebtedness (whether at maturity, as a result of mandatory sinking fund
redemption, mandatory or voluntary prepayment, acceleration or otherwise, but
excluding payments made under the Revolving Credit Facility, plus (iv) the
aggregate amount of Unfinanced Capital Expenditures made by the Borrower and its
Subsidiaries during such period, plus (v) any increases in non-debt, non-cash
working capital of the Borrower and its Subsidiaries for such period, minus
(vi) any decreases in non-debt, non-cash working capital of the Borrower and its
Subsidiaries for such period.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excluded Account” means a deposit or other account the balance of which
consists exclusively of (and is identified when established as an account
established solely for the purposes of) (a) withheld income Taxes and federal,
state, local or foreign employment Taxes in such amounts as are required in the
reasonable judgment of a Loan Party to be paid to the

 

11

--------------------------------------------------------------------------------


 

Internal Revenue Service or any other U.S., federal, state or local or foreign
government agencies within the following month with respect to employees of such
Loan Party, (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of
employees of any Loan Party, (c) amounts which are required to be pledged or
otherwise provided as security pursuant to any requirement of any Governmental
Authority or foreign pension requirement, (d) amounts to be used to fund payroll
obligations (including, but not limited to, amounts payable to any employment
contracts between any Loan Party and their respective employees), (e) accounts
of non-Loan Parties, and (f) other deposit accounts maintained in the ordinary
course of business containing cash amounts that do not exceed at any time
$1,000,000 for any such account and $5,000,000 in the aggregate for all such
accounts under this clause (g), unless requested by the Administrative Agent
after the occurrence and during the continuation of an Event of Default.

 

“Excluded Equity Issuances” means (a) the issuance by any Subsidiary of equity
securities to the Borrower or another Subsidiary, as applicable, (b) the
issuance of equity securities by the Borrower to any Person that is an equity
holder of the Borrower prior to such issuance (a “Subject Holder”) so long as
such Subject Holder did not acquire any equity securities of the Borrower so as
to become a Subject Holder concurrently with, or in contemplation of, the
issuance of such equity securities to such Subject Holder, (c) the issuance of
equity securities of the Borrower to directors, officers and employees of the
Borrower and its Subsidiaries pursuant to employee or director stock option
plans (or other employee incentive plans or other compensation arrangements)
approved by the Borrower’s Board of Directors, (d) the issuance of equity
securities of the Borrower in order to finance the purchase consideration (or a
portion thereof) in connection any Permitted Acquisition (including the Yodlee
Merger) or Capital Expenditures, and (e) the issuance of equity securities to
other investors (or their Affiliates) that have been approved by the Required
Lenders.

 

“Excluded Property” means (a) any fee-owned real property owned by any Loan
Party on the Closing Date; (b) any leased real property (with no obligation to
obtain landlord waivers, estoppels or collateral access letters); (c) motor
vehicles, airplanes and other assets subject to a certificate of title law and
letter of credit rights, (d) “margin stock” (within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System) and pledges and
security interests prohibited by applicable law, rule or regulation or
agreements with any Governmental Authority or which would require governmental
(including regulatory) consent, approval, license or authorization to provide
such security interest (with no requirement to obtain the consent of any
Governmental Authority or third party), (e) any property securing purchase money
indebtedness or Capitalized Lease Obligations if the granting of a Lien to any
third party is prohibited by the agreement(s) setting forth the terms and
conditions applicable to such Indebtedness but only if such Indebtedness and the
Liens securing the same are permitted by Sections 8.7(b) and 8.8(d) of this
Agreement, provided that if and when the prohibition which prevents the granting
of a Lien in any such Property is removed, terminated or otherwise becomes
unenforceable as a matter of law (including, without limitation, the termination
of any such security interest resulting from the satisfaction of the
Indebtedness secured thereby), and notwithstanding any previous release of Lien
provided by the Administrative Agent requested in connection with respect to any
such Indebtedness, the Excluded Property will no longer include such Property
and the Administrative Agent will be deemed to have, and at all times to have
had,

 

12

--------------------------------------------------------------------------------


 

a security interest in such property and the Collateral will be deemed to
include, and at all times to have included, such Property without further action
or notice by any Person; (f) any permit or license issued to any Loan Party as
the permit holder or licensee thereof or any lease to which any Loan Party is
lessee thereof, or any agreement or any property subject to such agreements in
each case, only to the extent and for so long as the terms of such permit,
license, or lease effectively (after giving effect to Sections 9-406 through
9-409, inclusive, of the Uniform Commercial Code in the applicable state (or any
successor provision or provisions) or any other applicable law) prohibit the
creation by such Loan Party of a security interest in such permit, license, or
lease in favor of the Administrative Agent or would result in an effective
invalidation, termination or breach of the terms of any such permit, license or
lease (after giving effect to Sections 9-406  through 9-409, inclusive, of the
Uniform Commercial Code in the applicable state (or any successor provision or
provisions) or any other applicable law), in each case unless and until any
required consents are obtained, provided that the Excluded Property will not
include, and the Collateral shall include and the security interest granted in
the Collateral shall attach to, (x) all proceeds, substitutions or replacements
of any such excluded items referred to herein unless such proceeds,
substitutions or replacements would constitute excluded items hereunder, (y) all
rights to payment due or to become due under any such excluded items referred to
herein, and (z) if and when the prohibition which prevents the granting of a
security interest in any such Property is removed, terminated, or otherwise
becomes unenforceable as a matter of law, the Administrative Agent will be
deemed to have, and at all times to have had, a security interest in such
property, and the Collateral will be deemed to include, and at all times to have
included, such Property without further action or notice by any Person; (g) any
property to the extent a security interest in such property would result in
material adverse tax consequences or adverse regulatory consequences as
determined by the Borrower, including equity interests of any Foreign Subsidiary
or FSHCO which, if granted, would cause a material adverse effect on the
Borrower’s federal income tax liability, provided that Excluded Property shall
not include, and the Collateral shall include, (x) non-voting equity interests
of a Foreign Subsidiary or FSHCO owned by any Loan Party and (y) voting equity
interests of a Foreign Subsidiary or FSHCO owned by any Loan Party representing
not more than 66% of the total voting power of all outstanding voting equity
interests of such Foreign Subsidiary or FSHCO, with equity interests of such
Foreign Subsidiary or FSHCO constituting “stock entitled to vote” within the
meaning of Treasury regulation section 1.956-2(c)(2) being treated as voting
equity interests of such Foreign Subsidiary or FSHCO for purposes of this
clause (g); (h) all intellectual property and intangible technology assets,
including the platform software; (i) equity interests in any Person to the
extent a pledge of such other Person is not permitted by applicable law,
regulation or the terms of such Person’s organizational or joint venture
documents;  (j) Excluded Accounts; and (k) those assets of any Loan Party as to
which the Administrative Agent in its sole discretion determines that the cost
of obtaining a security interest in or perfection thereof are excessive in
relation to the value and the practical benefits of the security to be afforded
thereby.

 

“Excluded Subsidiary” means (a) any Domestic Subsidiary of the Borrower that is
a regulated entity subject to net worth or net capital restrictions or similar
capital and surplus restrictions, (b) any Foreign Subsidiary, (c) any FSHCO,
(d) any Subsidiary owned directly or indirectly by a Foreign Subsidiary or FSHCO
and (e) subject to Section 8.18 hereof, ERS.

 

13

--------------------------------------------------------------------------------


 

“Excluded Subsidiary Limit” means, at any time, an amount equal to the sum of
(i) $25,000,000, plus (ii) (x) 6.25% times the amount in clause (i) times
(y) the number of completed fiscal quarters of the Borrower that have occurred
since the Closing Date on or prior to such time.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.1 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(g), and (d) any Taxes imposed under FATCA.

 

“Facility” means any of the Revolving Facility or the Term Loan Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into in connection with the implementation of any of the
forgoing, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.

 

14

--------------------------------------------------------------------------------


 

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Percentage of the outstanding L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“FSHCO” means a Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets consist of equity
interests of one or more Foreign Subsidiaries (held directly or through
Subsidiaries).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment

 

15

--------------------------------------------------------------------------------


 

thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

 

“Guarantors” means and includes each Subsidiary of the Borrower other than the
Excluded Subsidiaries, and Borrower, in its capacity as a guarantor of the
Obligations of another Loan Party.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Obligations or any part thereof in form and
substance reasonably acceptable to the Administrative Agent.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a pollutant and includes, without limitation,
(a)  asbestos, polychlorinated biphenyls and petroleum (including crude oil or
any fraction thereof) and (b) any material classified or regulated as
“hazardous,” “toxic,” or a “pollutant” or words of like import pursuant to an
Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement of the
type permitted under Section 8.7(c) as such Loan Party may from time to time
enter into with any one or more of the Lenders party to this Agreement or their
Affiliates, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided, however, that, with
respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or

 

16

--------------------------------------------------------------------------------


 

other equity interests which has not been approved (prior to such acquisition)
by resolutions of the Board of Directors of such Person or by similar action if
such Person is not a corporation, or as to which such approval has been
withdrawn.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than (i) trade
accounts payable arising in the ordinary course of business which are not more
than ninety (90) days past due and (ii) earn-outs and other contingent
consideration in connection with Acquisitions), (c) all indebtedness secured by
any Lien upon Property of such Person, whether or not such Person has assumed or
become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money, (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any equity interest in such Person or any other
Person or any warrant, right or option to acquire such equity interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends, (g) all
net obligations (determined as of any time based on the termination value
thereof) of such Person under any interest rate, foreign currency, and/or
commodity swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate, currency or commodity hedging
arrangement; and (h) all Guarantees of such Person in respect of any of the
foregoing.  For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Interest Coverage Ratio” means, at any time the same is to be determined, the
ratio of (a) Adjusted EBITDA for the most recently ended four fiscal quarters of
Borrower to (b) cash Interest Expense for the same most recently ended four
fiscal quarters of Borrower.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than
three (3) three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last day of every calendar quarter and on the maturity date.

 

17

--------------------------------------------------------------------------------


 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending
one (1), two (2), three (3), or six (6) months thereafter, provided, however,
that:

 

(i)            no Interest Period shall extend beyond the final maturity date of
the relevant Loans;

 

(ii)           no Interest Period with respect to any portion of the Term Loans
shall extend beyond a date on which the Borrower is required to make a scheduled
payment of principal on the Term Loans, unless the sum of (a) the aggregate
principal amount of Term Loans that are Base Rate Loans plus (b) the aggregate
principal amount of Term Loans that are Eurodollar Loans with Interest Periods
expiring on or before such date equals or exceeds the principal amount to be
paid on the Term Loans on such payment date;

 

(iii)          whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iv)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
Letters of Credit hereunder, or such other Lender in such capacity requested by
the Borrower (with such Lender’s consent) and approved by the Administrative
Agent in its sole discretion, in each case together with its successors in such
capacity as provided in Section 2.3(h).

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 3.1(b).

 

“L/C Sublimit” means $5,000,000, as reduced or otherwise amended pursuant to the
terms hereof.

 

18

--------------------------------------------------------------------------------


 

“Legal Requirement” means any treaty, convention, statute, law, common law,
rule, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 2.1/2.2 and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.3(a).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing;
provided that in no event shall the LIBOR be less than zero percent (0.00%).

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” means any Revolving Loan or Term Loan, whether outstanding as a Base Rate
Loan or a Eurodollar Loan, each of which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents and including any assumption agreement pursuant to which
any Person becomes a party to, or otherwise obligated under, any of the
foregoing, the Guaranty Agreements, and each other instrument or document to be
delivered hereunder or thereunder or otherwise in connection therewith.

 

19

--------------------------------------------------------------------------------


 

“Loan Party” means the Borrower and each of the Guarantors.

 

“Material Adverse Effect” means (i) on or prior to the Closing Date, “Material
Adverse Effect” as defined as the Yodlee Agreement and (ii) after the Closing
Date, (a) a material adverse change in, or material adverse effect upon, the
operations, business, Property or financial condition of the Loan Parties and
their Subsidiaries taken as a whole, (b) a material impairment of the ability of
any Loan Party to perform its material obligations under any Loan Document or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document or the rights and
remedies of the Administrative Agent and the Lenders thereunder  or (ii) the
perfection or priority of any Lien granted under any Collateral Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “obligations” of any Loan Party or any Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a member of the Controlled Group makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligation to make contributions.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) costs and fees, including attorneys’ fees, accountants’ fees
and investment banking fees, directly relating to such Disposition, (ii) sale,
use or other transactional taxes paid or payable by such Person as a direct
result of such Disposition, and (iii) the principal amount of any Indebtedness
permitted hereby which is secured by a prior perfected Lien on the asset subject
to such Disposition and is required to be repaid in connection with such
Disposition, (b) with respect to any Event of Loss of a Person, cash and cash
equivalent proceeds received by or for such Person’s account (whether as a
result of payments made under any applicable insurance policy therefor or in
connection with condemnation proceedings or otherwise), net of costs and fees,
including attorneys’ fees, accountants’ fees and investment banking fees,
incurred in connection with the collection of such proceeds, awards or other
payments, and (c) with respect to any offering of equity securities of a Person
or the issuance of any Indebtedness by a Person,

 

20

--------------------------------------------------------------------------------


 

cash and cash equivalent proceeds received by or for such Person’s account, net
of legal, underwriting, and other fees and expenses incurred as a direct result
thereof.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has
an equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or requirement of law applicable
to such Subsidiary.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.3 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” and “Notes” each is defined in Section 2.10.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

21

--------------------------------------------------------------------------------


 

“Opening Balance Sheet” means the combined balance sheet of the Borrower and its
Subsidiaries, prepared on a pro forma basis, after giving effect to the Yodlee
Merger as of September 30, 2015.

 

“Original Credit Agreement” is defined in the introductory paragraph of this
Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 13.2.

 

“Participant Register” has the meaning specified in clause (d) of  Section 13.2.

 

“Participating Interest” is defined in Section 2.3(e).

 

“Participating Lender” is defined in Section 2.3(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to similar functions under ERISA.

 

“PBS” means Portfolio Brokerage Services, Inc.

 

“PBS Limit” means, at any time, an amount equal to (a) $25,000,000 or (b) such
greater amount as may be approved by the Administrative Agent in the event that
the requirements of PBS change after the Closing Date pursuant to law, rule,
regulation or order or pursuant to the requirements of any clearing corporation
or broker.

 

“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis (including, without limitation, Section 10.8), such aggregate
percentage shall be calculated by aggregating the separate components of each
Lender’s Revolver Percentage and Term Loan Percentage, and expressing such
components on a single percentage basis.

 

22

--------------------------------------------------------------------------------


 

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Acquisition” means (i) the Yodlee Merger and (ii) any Acquisition
with respect to which all of the following conditions shall have been satisfied:

 

(a)       the Acquired Business is in an Eligible Line of Business;

 

(b)       the Acquisition shall not be a Hostile Acquisition;

 

(c)        the financial statements of the Acquired Business shall have been
audited by a recognized accounting firm or such financial statements shall have
undergone review of a scope satisfactory to the Administrative Agent; provided
that if the Total Consideration for the Acquired Business does not exceed
$50,000,000, such financial statements shall not required unless such financial
statements are available to the Borrower;

 

(d)       the Total Consideration for the Acquired Business shall not exceed
$75,000,000, unless the Required Lenders have consented to such greater
consideration;

 

(e)        the Borrower shall have notified the Administrative Agent and Lenders
not less than thirty (30) days prior to any such Acquisition and furnished to
the Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor); provided, if the
Total Consideration for such Acquisition does not exceed $10,000,000, the
Borrower shall provide notice to the Administrative Agent and the Lenders at any
time prior to, or concurrently with the consummation of, such Acquisition;

 

(f)        the Borrower shall have provided the Administrative Agent and the
Lenders three (3)-year historical financial information (to the extent the same
is available) and three (3)-year pro forma financial forecasts of the Acquired
Business on a stand alone basis as well as of the Borrower on a consolidated
basis after giving effect to the Acquisition and covenant compliance
calculations demonstrating satisfaction of the condition described in
clause (i) below;

 

(g)        if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with or made
arrangements to comply with the requirements of Section 8.18 in connection
therewith;

 

(h)       if such Acquisition is a merger or consolidation, the Borrower or
another Subsidiary shall be the surviving Person and no Change in Control shall
have been effected thereby; and

 

23

--------------------------------------------------------------------------------


 

(i)         as of the date that the definitive acquisition agreement for such
Acquisition is entered into by the Borrower or the applicable Subsidiary, after
giving pro forma effect to such Acquisition and any Credit Event in connection
therewith (looking back four most recently completed fiscal quarters as if the
Acquisition occurred on the first day of such period and after giving effect to
the payment of the purchase price for the Acquired Business), (i) no Default
shall exist, including with respect to the financial covenants contained in
Section 8.23, and (ii) the Borrower shall be in compliance with the Total
Leverage Ratio set forth in Section 8.23(b) by 0.25 to 1.0 or more.

 

“Permitted Intercompany Transfers” means intercompany transfers consisting of
(i) loans, advances and investments made by the Loan Parties to the Excluded
Subsidiaries to finance expenditures in the ordinary course of business, and
(ii) sales, transfers, leases and other dispositions of assets by the Loan
Parties to the Excluded Subsidiaries; provided, that (a) the aggregate amount of
clause (i) and the non-cash consideration paid by the Excluded Subsidiaries to
the Loan Parties for sales, transfers, leases and other dispositions set forth
in clause (ii) above shall not, at any time the same is to be determined, exceed
the Excluded Subsidiary Limit for the four fiscal quarters ending immediately
prior to such date of determination, (b) contracts, agreements and business
arrangements between a Loan Party and an Excluded Subsidiary permitted pursuant
to Section 8.16 hereof shall not be deemed an intercompany transfer, and
(c) loans, advances and investments permitted by Section 8.9(e), (m) or
(n) hereof shall not be deemed to be intercompany transfers for purposes of
clause (i) of this defined term.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (excluding a Multiemployer Plan) that is covered by Title IV of ERISA or
that is subject to the minimum funding standards under Section 412 of the Code
that is maintained, or within the preceding five years, has been maintained by a
member of the Controlled Group for employees of a member of the Controlled
Group.

 

“Platform” is defined in Section 13.1.

 

“Post Closing Provision” means, with respect to any evidence of insurance
required to be delivered pursuant to Section 7.2(d) hereof with respect to
Yodlee and its Subsidiaries, and any Collateral in which the security interest
of the Administrative Agent is required to be perfected pursuant to
Section 7.2(c)(i) or 7.2(c)(ii), in each case, as a condition to the occurrence
of the Closing Date, to the extent any such evidence of insurance cannot be
delivered or security interest in any such Collateral cannot be perfected on the
Closing Date (other than any Collateral the security interest in which a Lien
may be perfected by the filing of a financing statement under the Uniform
Commercial Code) after the Loan Parties have used commercially reasonable
efforts to do so without undue burden or expense, such delivery and/or the
perfection of the Administrative Agent’s security interest in such Collateral
shall not constitute a condition to the Closing Date, but instead shall be
required to be delivered in accordance with Section 8.25.

 

24

--------------------------------------------------------------------------------


 

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 2.3(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  To the
extent provided in the last paragraph of Section 13.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Administrative Agent on or after the
Closing Date pursuant to an incumbency certificate of the type contemplated by
Section 7.2.

 

25

--------------------------------------------------------------------------------


 

“Revolver Percentage” means, for each Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated or
expired, the percentage of the total Revolving Credit Exposure then outstanding
held by such Lender.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.1/2.2 attached hereto and made a part hereof,
as the same may be reduced or modified at any time or from time to time pursuant
to the terms hereof (including, without imitation, Section 2.15 hereof).  The
Borrower and the Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $100,000,000 on the Closing Date.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations at such time.

 

“Revolving Credit Termination Date” means November 19, 2018, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 2.11, 9.2 or 9.3.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2 and 2.3.

 

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.10.

 

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

 

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Security Agreement” means that certain Security Agreement dated the date of
this Agreement among the Loan Parties and the Administrative Agent, as the same
may be amended, modified, supplemented or restated from time to time.

 

26

--------------------------------------------------------------------------------


 

“Senior Funded Debt” means, at any time the same is to be determined, Total
Funded Debt at such time minus the principal balance of Subordinated Debt of the
Borrower then outstanding.

 

“Senior Leverage Ratio” means as of any date the same is determined, the ratio
of Senior Funded Debt of the Borrower and its Subsidiaries as of such date of
determination to Adjusted EBITDA of the Borrower and its Subsidiaries for the
four fiscal quarters of Borrower most recently ended prior to such date of
determination.

 

“Significant Subsidiary” means, at any time the same is determined, any
Subsidiary of the Borrower (i) constituting five percent (5%) or more of total
assets of the Borrower and its Subsidiaries on a consolidated basis or
(ii) whose Adjusted EBITDA for the twelve months then ended constitutes five
percent (5%) or more of Adjusted EBITDA of the Borrower and its Subsidiaries on
a consolidated basis for such twelve month period.

 

“Specified Representations” means the representations and warranties by Loan
Parties with respect to corporate or organizational existence, power and
authority, authorization, due execution, delivery and the enforceability of the
Loan Documents, no conflict with organizational documents or laws with respect
to the execution, delivery and performance of the Loan Documents, use of
proceeds, status of the Facilities as senior debt, solvency on the Closing Date,
Federal Reserve margin regulations to the extent it would be unlawful for the
Lenders to extend the Facilities, the Investment Company Act of 1940, as
amended, and the security interests granted in the Collateral (it being
understood that representations and warranties related to the pledge and
perfection of the security interests in assets with respect to which a lien
shall be limited to perfection by the filing of a financing statement under the
Uniform Commercial Code).

 

“Subordinated Debt” means Indebtedness which is subordinated in right of payment
to the prior payment of the Secured Obligations pursuant to subordination
provisions approved in writing by the Administrative Agent and is otherwise
pursuant to documentation that is, which is in an amount that is, and which
contains interest rates, payment terms, maturities, amortization schedules,
covenants, defaults, remedies and other material terms that are in form and
substance, in each case reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

27

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Facility” means the credit facility for the Term Loans described in
Section 2.1.

 

“Term Loan” is defined in Section 2.1 and, as so defined, includes a Base Rate
Loan or a Eurodollar Loan, each of which is a “type” of Term Loan hereunder.

 

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Closing Date in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.1/2.2 attached hereto
and made a part hereof.  The Borrower and the Lenders acknowledge and agree that
the Term Loan Commitments of the Lenders aggregate $160,000,000 on the Closing
Date.

 

“Term Loan Maturity Date” means November 19, 2018.

 

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment or, if the
Term Loan Commitments have been terminated or have expired, the percentage held
by such Lender of the aggregate principal amount of all Term Loans then
outstanding.

 

“Term Note” is defined in Section 2.10.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn-out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a contingency, such shall be considered part of the Total
Consideration to the extent of the reserve, if any, required under GAAP to be
established in respect thereof by any Loan Party or any Subsidiary of a Loan
Party), (c) the fair market value of any equity securities, including any
warrants or options therefor, delivered in connection with any Acquisition
(other than issuances of equity securities to employees of the Acquired
Business), (d) the present value of covenants not to compete entered into in
connection with such Acquisition or other future payments which are required to
be made over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate), but only to
the extent not included in clause (a), (b) or (c) above, and (e) the amount of
indebtedness assumed in connection with such Acquisition.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Credit Exposure of such Lender at such time.

 

28

--------------------------------------------------------------------------------


 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication, including any duplication with respect to the
Guarantee by a Borrower or Subsidiary of Indebtedness included in clause (a) of
this definition) of (a) all Indebtedness of the Borrower and its Subsidiaries at
such time, and (b) all Indebtedness of any other Person which is directly or
indirectly Guaranteed by the Borrower or any of its Subsidiaries or which the
Borrower or any of its Subsidiaries has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which the Borrower or any of its
Subsidiaries has otherwise assured a creditor against loss, excluding
obligations in respect of one or more Hedging Agreements.

 

“Total Leverage Ratio” means, as of any date the same is determined, the ratio
of Total Funded Debt of the Borrower and its Subsidiaries as of such date of
determination to Adjusted EBITDA of the Borrower and its Subsidiaries for the
four fiscal quarters of Borrower most recently ended prior to such date of
determination.

 

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness; provided that any Capital
Expenditures financed under the Revolving Facility shall be considered
Unfinanced Capital Expenditures.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

29

--------------------------------------------------------------------------------


 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Yale Merger” means Yale Merger Corp., a Delaware corporation.

 

“Yodlee” means Yodlee, Inc., a Delaware corporation.

 

“Yodlee Merger” means the merger of Yale Merger with and into Yodlee with Yodlee
as the surviving entity pursuant to the Yodlee Merger Agreement.

 

“Yodlee Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of August 10, 2015, by and among the Borrower, Yale Merger and Yodlee,
including all exhibits and schedules attached thereto.

 

“Yodlee Merger Representations” means all representations and warranties made by
Yodlee with respect to Yodlee and its subsidiaries or Yodlee’s business in the
Yodlee Merger Agreement that are material to the interests of the Lenders and
only to the extent that the Borrower has the right to terminate its obligations
under the Yodlee Merger Agreement as a result of a breach of such
representations and warranties.

 

“Yodlee Subsidiaries” means the new Subsidiaries of the Borrower after giving
effect to the Yodlee Merger.

 

Section 1.2.      Interpretation.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.  The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired

 

30

--------------------------------------------------------------------------------


 

in an acquisition on a fair value basis pursuant to Accounting Standards
Codification 805, all determinations of compliance with the terms and conditions
of this Agreement shall be made on the basis that the Borrower has not adopted
Accounting Standards Codification 825 or Accounting Standards Codification 805.

 

Section 1.3.      Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Required Lenders may by notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Subsidiaries shall be
the same as if such change had not been made.  No delay by the Borrower or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles. 
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

Section 1.4.      Times of Day.  All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided.

 

SECTION 2.                                             THE FACILITIES.

 

Section 2.1.      Term Loan Facility.  Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
(individually a “Term Loan” and collectively for all the Lenders the
“Term Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s
Term Loan Commitment.  The Term Loans shall be advanced in a single Borrowing on
the Closing Date and shall be made ratably by the Lenders in proportion to their
respective Term Loan Percentages, at which time the Term Loan Commitments shall
expire.  As provided in Section 2.6(a), the Borrower may elect that the
Term Loans be outstanding as Base Rate Loans or Eurodollar Loans.  No amount
repaid or prepaid on any Term Loan may be borrowed again.

 

31

--------------------------------------------------------------------------------


 

Section 2.2.      Revolving Facility.  Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively for all the Lenders
the “Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment,
subject to any reductions thereof pursuant to the terms hereof, before the
Revolving Credit Termination Date.  The sum of the aggregate principal amount of
Revolving Loans and L/C Obligations at any time outstanding shall not exceed the
Revolving Credit Commitments in effect at such time.  Each Borrowing of
Revolving Loans shall be made ratably by the Lenders in proportion to their
respective Revolver Percentages.  As provided in Section 2.6(a), the Borrower
may elect that each Borrowing of Revolving Loans be either Base Rate Loans or
Eurodollar Loans.  Revolving Loans may be repaid and the principal amount
thereof reborrowed before the Revolving Credit Termination Date, subject to the
terms and conditions hereof.

 

Section 2.3.      Letters of Credit.

 

(a)           General Terms.  Subject to the terms and conditions hereof, as
part of the Revolving Facility, the L/C Issuer shall issue standby letters of
credit (each a “Letter of Credit”) for the account of the Borrower or for the
account of the Borrower and one or more of its Subsidiaries in an aggregate
undrawn face amount up to the L/C Sublimit.  Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, Letters of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.

 

(b)           Applications.  At any time before the Revolving Credit Termination
Date, the L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in U.S. Dollars, in a form reasonably satisfactory to the
L/C Issuer, with expiration dates no later than the earlier of 12 months from
the date of issuance (or which are cancelable not later than 12 months from the
date of issuance and each renewal) or thirty (30) days prior to the Revolving
Credit Termination Date, in an aggregate face amount as set forth above, upon
the receipt of an application duly executed by the Borrower and, if such Letter
of Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”).  The
Borrower agrees that if on the Revolving Credit Termination Date any Letters of
Credit remain outstanding the Borrower shall then deliver to the Administrative
Agent, without notice or demand, Cash Collateral in an amount equal to 105% of
the aggregate amount of each Letter of Credit then outstanding (which shall be
held by the Administrative Agent pursuant to the terms of Section 9.4). 
Notwithstanding anything contained in any Application to the contrary:  (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 3.1, (ii) except as otherwise provided herein or in Sections 2.8, 2.13
or 2.14, unless an Event of Default exists, the L/C Issuer will not call for the
funding by the Borrower of any amount under a Letter of Credit before being
presented with a drawing thereunder, and (iii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, except as otherwise provided for in Section 2.6(c), the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower

 

32

--------------------------------------------------------------------------------


 

hereby promises to pay) from and after the date such drawing is paid at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed).  If the L/C Issuer issues
any Letter of Credit with an expiration date that is automatically extended
unless the L/C Issuer gives notice that the expiration date will not so extend
beyond its then scheduled expiration date, unless the Administrative Agent or
the Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give
such notice of non-renewal before the time necessary to prevent such automatic
extension if before such required notice date:  (i) the expiration date of such
Letter of Credit if so extended would be after the Revolving Credit Termination
Date, (ii) the Revolving Credit Commitments have been terminated, or (iii) an
Event of Default exists and either the Administrative Agent or the Required
Lenders (with notice to the Administrative Agent) have given the L/C Issuer
instructions not to so permit the extension of the expiration date of such
Letter of Credit.  The L/C Issuer agrees to issue amendments to the Letter(s) of
Credit increasing the amount, or extending the expiration date, thereof at the
request of the Borrower subject to the conditions of Section 7 and the other
terms of this Section.

 

(c)           The Reimbursement Obligations.  Subject to Section 2.3(b), the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon on the date when each drawing is to be paid if
the Borrower has been informed of such drawing by the L/C Issuer on or before
11:00 a.m. on the date when such drawing is to be paid or, if notice of such
drawing is given to the Borrower after 11:00 a.m. on the date when such drawing
is to be paid, by no later than 12:00 Noon on the following Business Day, in
immediately available funds at the Administrative Agent’s principal office in
Chicago, Illinois, or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds).  If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 2.3(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(e) below.

 

(d)           Obligations Absolute.  The Borrower’s obligation to reimburse L/C
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of

 

33

--------------------------------------------------------------------------------


 

any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the L/C Issuer; provided that the foregoing shall
not be construed to excuse the L/C Issuer from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower and each other Loan Party to
the extent permitted by applicable law) suffered by the Borrower or any Loan
Party that are caused by the L/C Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
L/C Issuer (as determined by a court of competent jurisdiction by final and
nonappealable judgment), the L/C Issuer shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the L/C Issuer may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(e)           The Participating Interests.  Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the
L/C Issuer hereby agrees to sell to each such Lender (a “Participating Lender”),
an undivided percentage participating interest (a “Participating Interest”), to
the extent of its Revolver Percentage, in each Letter of Credit issued by, and
each Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 2.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m., or not later than
1:00 p.m. the following Business Day, if such certificate is received after such
time, pay to the Administrative Agent for the account of the L/C Issuer an
amount equal to such Participating Lender’s Revolver Percentage of such unpaid
or recaptured Reimbursement Obligation together with interest on such amount
accrued from the date the related payment was made by the L/C Issuer to the date
of such payment by such Participating Lender at a rate per annum equal to: 
(i) from the date the related payment was made by the L/C Issuer to the date two
(2) Business Days after payment by such Participating Lender is due hereunder,
at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Participating Lender to the date
such payment is made by such Participating Lender, the Base Rate in effect for
each such day.  Each such Participating Lender shall thereafter be entitled to

 

34

--------------------------------------------------------------------------------


 

receive its Revolver Percentage of each payment received in respect of the
relevant Reimbursement Obligation and of interest paid thereon, with the
L/C Issuer retaining its Revolver Percentage thereof as a Lender hereunder.  The
several obligations of the Participating Lenders to the L/C Issuer under this
Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Lender or
any other Person whatsoever.  Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or by any reduction or
termination of any Revolving Credit Commitment of any Lender, and each payment
by a Participating Lender under this Section shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(f)            Indemnification.  The Participating Lenders shall, to the extent
of their respective Revolver Percentages, indemnify the L/C Issuer (to the
extent not reimbursed by the Borrower) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such L/C Issuer’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment) that the L/C Issuer may suffer or incur in
connection with any Letter of Credit issued by it.  The obligations of the
Participating Lenders under this subsection (f) and all other parts of this
Section shall survive termination of this Agreement and of all Applications,
Letters of Credit, and all drafts and other documents presented in connection
with drawings thereunder.

 

(g)           Manner of Requesting a Letter of Credit.  The Borrower shall
provide at least five (5) Business Days’ advance written notice to the
Administrative Agent of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the Borrower and, in the case of an
extension or amendment or an increase in the amount of a Letter of Credit, a
written request therefor, in a form acceptable to the Administrative Agent and
the L/C Issuer, in each case, together with the fees called for by this
Agreement.  The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice (and the L/C Issuer shall be
entitled to assume that the conditions precedent to any such issuance,
extension, amendment or increase have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders) and the L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.

 

(h)           Replacement of the L/C Issuer.  The L/C Issuer may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer, and the successor L/C Issuer.  The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer.  From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer “ shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require.  After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and

 

35

--------------------------------------------------------------------------------


 

obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

Section 2.4.      Applicable Interest Rates.

 

(a)       Base Rate Loans.  Each Base Rate Loan made or maintained by a Lender
shall bear interest (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual days elapsed on the unpaid principal amount thereof
from the date such Loan is advanced, or created by conversion from a Eurodollar
Loan, until maturity (whether by acceleration or otherwise) at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect, payable in arrears by the Borrower on each Interest Payment Date and
at maturity (whether by acceleration or otherwise).

 

(b)       Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable in arrears by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

 

(c)       Rate Determinations.  The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.

 

Section 2.5.      Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each
Borrowing of Base Rate Loans advanced under the Facility shall be in an amount
not less than $500,000.  Each Borrowing of Eurodollar Loans advanced, continued
or converted under a Facility shall be in an amount equal to $1,000,000 or such
greater amount which is an integral multiple of $500,000.  Without the
Administrative Agent’s consent, there shall not be more than six (6) Borrowings
of Eurodollar Loans outstanding under a Facility at any one time.

 

Section 2.6.      Manner of Borrowing Loans and Designating Applicable Interest
Rates.

 

(a)       Notice to the Administrative Agent.  The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m.:  (i) at least three
(3) Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Eurodollar Loans and (ii) on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans.  The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing.  Thereafter, subject to the terms
and conditions hereof, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 2.5, a portion thereof, as follows:  (i) if such Borrowing is of
Eurodollar Loans, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans;
provided, if such continuation or conversion occurs on a day other than on the
last day of the applicable Interest Period, the

 

36

--------------------------------------------------------------------------------


 

Borrower shall be liable for any amounts under Section 4.5 or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower.  The Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy, or other telecommunication device
acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing in a manner
reasonably acceptable to the Administrative Agent), substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form reasonably
acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. at least three (3) Business Days
before the date of the requested continuation or conversion.  All such notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  Upon notice to the
Borrower by the Administrative Agent or the Required Lenders (or, in the case of
an Event of Default under Section 9.1(j) or 9.1(k) with respect to the Borrower,
without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Default then exists.  The Borrower agrees that
the Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 

(b)       Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 2.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

 

(c)       Borrower’s Failure to Notify.   If the Borrower fails to give notice
pursuant to Section 2.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.6(a) and such Borrowing is not prepaid in accordance with Section 2.8,
the Borrower shall be deemed to have elected that such Borrowing be continued as
a Borrowing of Eurodollar Loans having an Interest Period of one month’s
duration.  In the event the Borrower fails to give notice pursuant to
Section 2.6(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 noon on the
day such Reimbursement Obligation becomes due that it intends to repay such
Reimbursement Obligation through funds not borrowed under this Agreement, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans on
such day in the amount of

 

37

--------------------------------------------------------------------------------


 

the Reimbursement Obligation then due, which Borrowing shall be applied to pay
the Reimbursement Obligation then due.

 

(d)       Disbursement of Loans.  Not later than 1:00 p.m. on the date of any
requested advance of a new Borrowing, subject to Section 7, each Lender shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate).  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.

 

(e)       Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. on) the date on which such
Lender is scheduled to make payment to the Administrative Agent of the proceeds
of a Loan (which notice shall be effective upon receipt) that such Lender does
not intend to make such payment, the Administrative Agent may assume that such
Lender has made such payment when due and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day.  If such amount
is not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 4.5 so that the Borrower will have no liability under such Section with
respect to such payment.  Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

 

38

--------------------------------------------------------------------------------


 

Section 2.7.               Maturity of Loans.

 

(a)       Scheduled Payments of Term Loans.  The Borrower shall make principal
payments on the Term Loans in installments on the last day of each March, June,
September, and December in each year, commencing with the first full calendar
quarter ending after the Closing Date, in the amount of $2,000,000 per
installment, with a final payment of all principal and interest not sooner paid
on the Term Loans due and payable on Term Loan Maturity Date.  Each such
principal payment shall be applied to the Lenders holding the Term Loans pro
rata based upon their Term Loan Percentages.

 

(b)           Revolving Loans.  Each Revolving Loan, both for principal and
interest not sooner paid, shall mature and be due and payable by the Borrower on
the Revolving Credit Termination Date.

 

Section 2.8.               Prepayments.

 

(a)           Optional.  The Borrower may prepay without penalty in whole or in
part any Loan (but, if in part, then:  (i) if such Borrowing is of Base Rate
Loans, in an amount not less than $500,000, (ii) if such Borrowing is of
Eurodollar Loans, in an amount not less than $1,000,000 and (iii) in each case,
in an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.5 remains outstanding) upon prior notice delivered by the Borrower to
the Administrative Agent no later than 10:00 a.m. on the date of prepayment,
such prepayment to be made by the payment of the principal amount to be prepaid
and, in the case of any Eurodollar Loan, accrued interest thereon to the date
fixed for prepayment plus any amounts due the Lenders under Section 4.5.

 

(b)           Mandatory.  (i) The Borrower shall, on each date the Revolving
Credit Commitments are reduced pursuant to Section 2.11, prepay the Revolving
Loans, and, if necessary, prefund the L/C Obligations by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving Loans
and L/C Obligations then outstanding to the amount to which the Revolving Credit
Commitments have been so reduced.

 

(ii)            If any Loan Party shall at any time or from time to time make or
agree to make a Disposition or shall suffer an Event of Loss with respect to any
Property, then the Borrower shall promptly notify the Administrative Agent of
such proposed Disposition or Event of Loss (including the amount of the
estimated Net Cash Proceeds to be received by the Borrower or such Loan Party in
respect thereof) and, within 10 Business Days of receipt by the Borrower or such
Loan Party of the Net Cash Proceeds of such Disposition or Event of Loss, the
Borrower shall prepay the Obligations in an aggregate amount equal to 100% of
the amount of all such Net Cash Proceeds; provided that (x) so long as no Event
of Default then exists, this subsection shall not require any such prepayment
with respect to Net Cash Proceeds received on account of an Event of Loss so
long as such Net Cash Proceeds are applied to replace or restore the relevant
Property in accordance with the relevant Collateral Documents, (y) this
subsection shall not require any such prepayment with respect to Net Cash
Proceeds received on account of Dispositions during any fiscal year of the
Borrower not exceeding $2,500,000 in the aggregate so long as no Event of
Default then exists, and (z) in the case of any Disposition not covered by

 

39

--------------------------------------------------------------------------------


 

clause (y) above, so long as no Event of Default then exists, if the Borrower
states in its notice of such event that the Borrower or the relevant Loan Party
intends to reinvest the Net Cash Proceeds in assets used or useful in the
business, then the Borrower shall not be required to make a mandatory prepayment
under this subsection in respect of such Net Cash Proceeds to the extent that
(i) the Borrower has reinvested or committed to reinvest such Net Cash Proceeds
pursuant to a legally binding agreement in assets used or useful in the business
of the Loan Parties within 180 days after receipt of such Net Cash Proceeds, and
(ii) such Net Cash Proceeds are actually reinvested in assets used or useful in
the business of the Loan Parties within 360 days after receipt thereof. 
Promptly after the end of such 360-day period, the Borrower shall notify the
Administrative Agent whether the Borrower or such Loan Party has reinvested such
Net Cash Proceeds in such similar assets, and, to the extent such Net Cash
Proceeds have not been so reinvested, the Borrower shall promptly prepay the
Obligations in the amount of such Net Cash Proceeds not so reinvested.  The
amount of each such prepayment shall be applied, subject to
Section 2.8(b)(vi) below, first to the outstanding Term Loans until paid in full
and then to the Revolving Facility, but without a reduction of the Revolving
Credit Commitments.  If the Administrative Agent or the Required Lenders so
request during the existence of a Default, all proceeds of such Disposition or
Event of Loss shall be deposited with the Administrative Agent (or its agent)
and held by it in the Collateral Account.  So long as no Event of Default
exists, the Administrative Agent is authorized to disburse amounts representing
such proceeds from the Collateral Account to or at the Borrower’s direction for
application to or reimbursement for the costs of replacing, rebuilding or
restoring such Property.

 

(iii)            If after the Closing Date the Borrower or any other Loan Party
shall issue new equity securities (whether common or preferred stock or
otherwise), other than Excluded Equity Issuances, the Borrower shall promptly
notify the Administrative Agent of the estimated Net Cash Proceeds of such
issuance to be received by or for the account of the Borrower or such Loan Party
in respect thereof.  Within 10 Business Days of receipt by the Borrower or such
Loan Party of Net Cash Proceeds of such issuance, the Borrower shall prepay the
Obligations in an aggregate amount equal to 100% of the amount of such Net Cash
Proceeds.  The amount of each such prepayment shall be applied, subject to
Section 2.8(b)(vi) below, first to the outstanding Term Loans until paid in full
and then to the Revolving Facility, but without a reduction of the Revolving
Credit Commitment.  The Borrower acknowledges that its performance hereunder
shall not limit the rights and remedies of the Lenders for any breach of
Section 8.1 (Maintenance of Subsidiaries) or Section 9.1(i) (Change of Control)
or any other terms of the Loan Documents.

 

(iv)            If after the Closing Date the Borrower or any Subsidiary shall
issue any Indebtedness, other than Indebtedness permitted by Section 8.7 hereof,
the Borrower shall promptly notify the Administrative Agent of the estimated Net
Cash Proceeds of such issuance.  Within 10 Business Days of receipt by the
Borrower or such Subsidiary of Net Cash Proceeds of such issuance, the Borrower
shall prepay the Obligations in an aggregate amount equal to 100% of the amount
of such Net Cash Proceeds.  The amount of each such prepayment shall be applied,
subject to Section 2.8(b)(vi) below, first to the outstanding Term Loans until
paid in full and then to the Revolving Facility, but without a reduction of the
Revolving Credit Commitments.  The Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of the Lenders for any breach
of Section 8.7 or any other terms of the Loan Documents.

 

40

--------------------------------------------------------------------------------


 

(v)           Within 90 days after receipt of the Borrower’s year-end audited
financial statements, and in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year of Borrower ending
on December 31, 2016), the Borrower shall prepay the Obligations by an amount
equal to 50% of Excess Cash Flow for the most recently completed fiscal year of
the Borrower; provided that no Excess Cash Flow prepayment shall be required
under this subsection for the most recently completed fiscal year of the
Borrower so long as at the time of any such required prepayment (a) no Default
or Event of Default has occurred and is continuing, and (b) the Total Leverage
Ratio is less than 2.0 to 1.0 as of the end of the most recently completed two
consecutive fiscal quarters of Borrower.  The amount of each such prepayment
shall be applied, subject to Section 2.8(b)(vi) below, to the outstanding Term
Loans until paid in full.

 

(vi)            Unless the Borrower otherwise directs, prepayments of Loans
under this Section 2.8(b) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire.  Each
prepayment of Loans under this Section 2.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 4.5.  Each prefunding of L/C Obligations shall be made
in accordance with Section 9.4.

 

(c)           Any amount of Revolving Loans paid or prepaid before the Revolving
Credit Termination Date may, subject to the terms and conditions of this
Agreement, be borrowed, repaid and borrowed again.  No amount of the Term Loans
paid or prepaid may be reborrowed, and, in the case of any partial prepayment,
such prepayment shall be applied to the remaining payments on the Term Loans in
the inverse order of maturity.

 

Section 2.9.               Default Rate.  Notwithstanding anything to the
contrary contained herein, while any Event of Default exists under
Section 9.1(a)(i), 9.1(b) (with respect to an Event of Default arising under
Section 8.23), 9.1(j)  or 9.1(k) or after acceleration, the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Loans and Reimbursement
Obligations, and letter of credit fees at a rate per annum equal to:

 

(a)        for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin
plus the Base Rate from time to time in effect;

 

(b)        for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such Event of Default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;

 

(c)        for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 2.3 with respect to such Reimbursement Obligation; and

 

41

--------------------------------------------------------------------------------


 

(d)        for any Letter of Credit, the sum of 2.0% plus the L/C Participation
Fee due under Section 3.1(b) with respect to such Letter of Credit;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, the application of this Section to any outstanding obligations and any
adjustments pursuant to this Section shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default).  While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

 

Section 2.10.             Evidence of Indebtedness.  (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d)           Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D-1 (in the case of its Term Loan and
referred to herein as a “Term Note”) or D-2 (in the case of its Revolving Loans
and referred to herein as a “Revolving Note”), as applicable (the Term Notes and
Revolving Notes being hereinafter referred to collectively as the “Notes” and
individually as a “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to such Lender or its registered
assigns in the amount of its Term Loan Commitment or Revolving Credit
Commitment, as applicable.  Thereafter, the Loans evidenced by such Note or
Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 13.2) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 13.2,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.

 

Section 2.11.             Commitment Terminations.  The Borrower shall have the
right at any time and from time to time, upon not less than three (3)  Business
Days’ prior written notice to the Administrative Agent (or such shorter period
of time agreed to by the Administrative Agent), to terminate the Revolving
Credit Commitments without premium or penalty and in whole or in part, any
partial termination to be (i) in an amount not less than $5,000,000 and
(ii) allocated

 

42

--------------------------------------------------------------------------------


 

ratably among the Lenders in proportion to their respective Revolver
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations then outstanding.  Any termination of the Revolving
Credit Commitments below the L/C Sublimit then in effect shall reduce the
L/C Sublimit by a like amount.  The Administrative Agent shall give prompt
notice to each Lender of any such termination of the Revolving Credit
Commitments.  Any termination of the Revolving Credit Commitments pursuant to
this Section may not be reinstated.

 

Section 2.12.             Replacement of Lenders.  If any Lender requests
compensation under Section 4.4, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.1 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 4.7, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.2), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 4.1 or Section 4.4) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 13.2;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.5 as if the Loans owing to it were prepaid rather than assigned) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

43

--------------------------------------------------------------------------------


 

Section 2.13.             Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)         Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders and the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 7.1 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with their
Percentages of the relevant Commitments without giving effect to
Section 2.13(a)(iv) below. Any payments, prepayments or other amounts paid or
payable

 

44

--------------------------------------------------------------------------------


 

to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.13(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)         Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)        Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.14.

 

(C)        With respect to any L/C Participation Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentages of the relevant Commitments (calculated without regard to
such Defaulting Lender’s Commitments) but only to the extent that (x) the
conditions set forth in Section 7.1 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Loans and interests
in L/C Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral.  If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or

 

45

--------------------------------------------------------------------------------


 

remedy available to them hereunder or under law, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with their respective Percentages of the Commitments
(without giving effect to Section 2.13(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, no L/C Issuer shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

Section 2.14.             Cash Collateral for Fronting Exposure At any time that
there shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or any L/C Issuer (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the L/C Issuers’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.13(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.14 or
Section 2.13 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender,

 

46

--------------------------------------------------------------------------------


 

any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this
Section 2.14(c) following (A) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and
each L/C Issuer that there exists excess Cash Collateral; provided that, subject
to Section 2.14, the Person providing Cash Collateral and each L/C Issuer may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

Section 2.15.             Increase in the Revolving Credit Commitments.  The
Borrower may, on any Business Day prior to the Revolving Credit Termination Date
and with the written consent of the Administrative Agent and the L/C Issuer
(such consent shall not be unreasonably withheld, conditioned or delayed),
increase the aggregate amount of the Revolving Credit Commitments by delivering
an Increase Request substantially in the form attached hereto as Exhibit I (or
in such other form reasonably acceptable to the Administrative Agent) to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Revolver Increase”) identifying an
additional Lender (or additional Revolving Credit Commitment for an existing
Lender) and the amount of its Revolving Credit Commitment (or additional amount
of its Commitment); provided, however, that:

 

(a)        the aggregate amount of all such Revolver Increases shall not exceed
$50,000,000 and any such Revolver Increase shall be in an amount not less than
$5,000,000 (or such lesser amount then agreed to by the Administrative Agent);

 

(b)        no Default shall have occurred and be continuing at the time of the
request or the effective date of the Revolver Increase; and

 

(c)        each of the representations and warranties set forth in Section 6 and
in the other Loan Documents shall be and remain true and correct in all material
respects on the effective date of such Revolver Increase (where not already
qualified by materiality, otherwise in all respects), except to the extent the
same expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects) as of such earlier date.

 

The effective date of the Revolver Increase shall be agreed upon by the Borrower
and the Administrative Agent.  Upon the effectiveness thereof, Schedule 2.1/2.2
shall be deemed amended to reflect the Revolver Increase and the new Lender (or,
if applicable, existing Lender) shall advance Revolving Loans in an amount
sufficient such that after giving effect to its Revolving Loans each Lender
shall have outstanding its Revolver Percentage of all Revolving Loans
outstanding under the Revolving Credit Commitments.  It shall be a condition to
such effectiveness that (A) if any Eurodollar Loans are outstanding on the date
of such effectiveness,

 

47

--------------------------------------------------------------------------------


 

such Eurodollar Loans shall be deemed to be prepaid on such date and the
Borrower shall pay any amounts owing to the Lenders pursuant to Section 4.5 and
(B) the Borrower shall not have terminated any portion of the Revolving Credit
Commitments pursuant to Section 2.11.  The Borrower agrees to pay the reasonable
and documented expenses of the Administrative Agent (including reasonable and
documented attorneys’ fees) relating to any Revolver Increase.  Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Revolving Credit Commitment and no Lender’s Revolving Credit Commitment
shall be increased without its consent thereto, and each Lender may at its
option, unconditionally and without cause, decline to increase its Revolving
Credit Commitment.

 

SECTION 3.                                             FEES.

 

Section 3.1.               Fees.

 

(a)           Revolving Credit Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Revolver Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) times the daily amount by which the aggregate Revolving
Credit Commitments exceeds the principal amount of Revolving Loans and L/C
Obligations then outstanding.  Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the Closing Date) and on
the Revolving Credit Termination Date, unless the Revolving Credit Commitments
are terminated in whole on an earlier date, in which event the commitment fee
for the period to the date of such termination in whole shall be paid on the
date of such termination.

 

(b)           Letter of Credit Fees.  On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 2.3, the
Borrower shall pay to the L/C Issuer for its own account a fronting fee equal to
0.125% of the face amount of (or of the increase in the face amount of) such
Letter of Credit.  Quarterly in arrears, on the last day of each March, June,
September, and December, commencing on the first such date occurring after the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee (the “L/C Participation Fee”) at a rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) in effect during each day of such quarter applied
to the daily average face amount of Letters of Credit outstanding during such
quarter.  In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard issuance, drawing, negotiation, amendment,
assignment, and other administrative fees for each Letter of Credit as
established by the L/C Issuer from time to time.

 

(c)           Administrative Agent Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated August 10, 2015,
or as otherwise agreed to in writing between them.

 

48

--------------------------------------------------------------------------------


 

SECTION 4.                                             TAXES; CHANGE IN
CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY.

 

Section 4.1.               Taxes.

 

(a)           Certain Defined Terms.  For purposes of this Section, the term
“Lender” includes any L/C Issuer and the term “applicable law” includes FATCA.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Loan Parties.  The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable and documented
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 13.2(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the

 

49

--------------------------------------------------------------------------------


 

amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this subsection (e).

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.1(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)        Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of

 

50

--------------------------------------------------------------------------------


 

interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)           executed originals of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

 

(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by

 

51

--------------------------------------------------------------------------------


 

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)            For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Loan Parties and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(j)           Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 4.2.               Change of Law.  Notwithstanding any other provisions
of this Agreement or any other Loan Document, if at any time any Change in Law
makes it unlawful for any Lender to

 

52

--------------------------------------------------------------------------------


 

make or continue to maintain any Eurodollar Loan or to perform its obligations
as contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower, which notice shall specify the extent of such unlawfulness (e.g.,
whether such unlawfulness extends to Eurodollar Loans generally or only to
Interest Periods of a particular length).  Upon such notice, (i) such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended to the extent of such unlawfulness until it is no longer unlawful for
such Lender to make or maintain Eurodollar Loans, and (ii) each outstanding
Eurodollar Loan of such Lender shall, on the last day of the Interest Period
therefor (unless such Loan may be continued as a Eurodollar Loan for the full
duration of any requested new Interest Period without being unlawful) or on such
earlier date as such Lender shall specify is necessary pursuant to the
applicable Change in Law, convert to a Base Rate Loan.

 

Section 4.3.               Unavailability of Deposits or Inability to Ascertain,
or Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:

 

(a)        the Administrative Agent determines that deposits in U.S. Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the LIBOR for such Interest Period, or

 

(b)        the Required Lenders advise the Administrative Agent that (i) LIBOR
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such notice no longer exist, then
(i) any notice of the Borrower that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Borrowing of Eurodollar Loans with an
Interest Period having the duration of such Interest Period shall be ineffective
and (ii) if any notice of the Borrower that requests a Borrowing of Eurodollar
Loans with an Interest Period having the duration of such Interest Period, such
Borrowing shall be made as a Eurodollar Borrowing having an Interest Period with
the shortest available duration described in the definition of “Interest Period”
or, in the absence of any such available duration, as a Borrowing of Base Rate
Loans.

 

Section 4.4.               Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR) or
any L/C Issuer;

 

53

--------------------------------------------------------------------------------


 

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)       impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements.  If any Lender or L/C Issuer determines that
any Change in Law affecting such Lender or L/C Issuer or any lending office of
such Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to this Section shall not constitute
a waiver of such Lender’s or L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or L/C
Issuer pursuant to this Section for any increased costs

 

54

--------------------------------------------------------------------------------


 

incurred or reductions suffered more than six (6) months prior to the date that
such Lender or L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or L/C Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 4.5.               Funding Indemnity.  If any Lender shall incur any
loss, cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender but not including lost profits) as a result of:

 

(a)        any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,

 

(b)        any failure (because of a failure to meet the conditions of Section 7
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 2.6(a),

 

(c)        any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

 

(d)        any acceleration of the maturity of a Eurodollar Loan as a result of
the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail and the amounts shown on such
certificate shall be conclusive absent manifest error.

 

Section 4.6.               Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

Section 4.7.               Lending Offices; Mitigation Obligations.  Each Lender
may, at its option, elect to make its Loans hereunder at the branch, office or
affiliate specified in its Administrative Questionnaire (each a “Lending
Office”) for each type of Loan available hereunder or at such other of its
branches, offices or affiliates as it may from time to time elect and designate
in a written notice to the Borrower and the Administrative Agent.   If any
Lender requests

 

55

--------------------------------------------------------------------------------


 

compensation under Section 4.4, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.1 or 4.4, as the case may be, in
the future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

SECTION 5.                                             PLACE AND APPLICATION OF
PAYMENTS.

 

Section 5.1.               Place and Application of Payments.  All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 12:00 Noon on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto.  Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day.  All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate per annum
equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Lender to the date such payment is made by such Lender, the Base
Rate in effect for each such day.

 

56

--------------------------------------------------------------------------------


 

Section 5.2.               Non-Business Days.  Subject to the definition of
Interest Period, if any payment hereunder becomes due and payable on a day which
is not a Business Day, the due date of such payment shall be extended to the
next succeeding Business Day on which date such payment shall be due and
payable.  In the case of any payment of principal falling due on a day which is
not a Business Day, interest on such principal amount shall continue to accrue
during such extension at the rate per annum then in effect, which accrued amount
shall be due and payable on the next scheduled date for the payment of interest.

 

Section 5.3.               Payments Set Aside. To the extent that any payment by
or on behalf of the Borrower or any other Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for each such day.

 

SECTION 6.                                             REPRESENTATIONS AND
WARRANTIES.

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

 

Section 6.1.               Organization and Qualification.  Each Loan Party is
duly organized, validly existing, and in good standing as a corporation, limited
liability company, or partnership, as applicable, under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.

 

Section 6.2.               Subsidiaries.  Each Subsidiary that is not a Loan
Party is duly organized, validly existing, and in good standing under the laws
of the jurisdiction in which it is organized, has full and adequate power to own
its Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.  Schedule 6.2 hereto identifies each
Subsidiary (including Subsidiaries that are Loan Parties), the jurisdiction of
its organization, the percentage of issued and outstanding shares of

 

57

--------------------------------------------------------------------------------


 

each class of its capital stock or other equity interests owned by any Loan
Party and its Subsidiaries and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class of
its authorized capital stock and other equity interests and the number of shares
of each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and, in the case of any corporation, fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 6.2 as
owned by the relevant Loan Party or another Subsidiary are owned, beneficially
and of record, by such Loan Party or such Subsidiary free and clear of all Liens
other than the Liens granted in favor of the Administrative Agent pursuant to
the Collateral Documents or otherwise permitted by this Agreement.  Except as
permitted hereby, there are no outstanding commitments or other obligations of
any Subsidiary to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of any Subsidiary.

 

Section 6.3.               Authority and Validity of Obligations.  Each Loan
Party has full right and authority to enter into this Agreement and the other
Loan Documents executed by it, to make the borrowings herein provided for (in
the case of the Borrower), to guarantee the Secured Obligations (in the case of
each Guarantor), to grant to the Administrative Agent the Liens described in the
Collateral Documents executed by such Loan Party, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it.  The
Loan Documents delivered by the Loan Parties have been duly authorized,
executed, and delivered by such Persons and constitute valid and binding
obligations of such Loan Parties enforceable against each of them in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law); and this Agreement and the other Loan Documents do not, nor does the
performance or observance by any Loan Party of any of the matters and things
herein or therein provided for, (a) contravene or constitute a default under any
provision of law or any judgment, injunction, order or decree binding upon any
Loan Party or any Subsidiary of a Loan Party or any provision of the
organizational documents (e.g., charter, certificate or articles of
incorporation and by-laws, certificate or articles of association and operating
agreement, partnership agreement, or other similar organizational documents) of
any Loan Party or any Subsidiary of a Loan Party, (b) contravene or constitute a
default under any covenant, indenture or agreement of or affecting any Loan
Party or any Subsidiary of a Loan Party or any of their respective Property, in
each case where such contravention or default, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, or (c) result in
the creation or imposition of any Lien on any Property of any Loan Party or any
Subsidiary of a Loan Party other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents.

 

Section 6.4.          Use of Proceeds; Margin Stock.  The Borrower shall use the
proceeds of the Term Loans and the Revolving Facility to finance a portion of
the purchase price of the Yodlee Merger and to refinance existing Indebtedness
outstanding under the Original Credit Agreement on the Closing Date; and the
Borrower shall use the proceeds of the Revolving Facility to finance capital
expenditures and Permitted Acquisitions, to fund certain fees and expenses
incurred in connection with the transactions contemplated hereby, for its
general working capital purposes

 

58

--------------------------------------------------------------------------------


 

and for such other legal and proper purposes as are consistent with all
applicable laws.  No Loan Party nor any of its Subsidiaries (other than PBS) is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.  Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Loan Parties and their
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

 

Section 6.5.               Financial Reports.   The consolidated balance sheet
of the Borrower and its Subsidiaries as at December 31, 2014, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
KPMG LLP, independent public accountants, and the unaudited interim consolidated
balance sheet of the Borrower and its Subsidiaries as at September 30, 2015, and
the related consolidated statements of income, retained earnings and cash flows
of the Borrower and its Subsidiaries for the nine months then ended, heretofore
furnished to the Administrative Agent and the Lenders, fairly present in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  Neither the Borrower nor any of its Subsidiaries has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5.

 

Section 6.6.               No Material Adverse Change.  Since December 31, 2014,
there has been no change in the financial condition of any Loan Party or any
Subsidiary of a Loan Party except those occurring in the ordinary course of
business, none of which individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

 

Section 6.7.               Full Disclosure.  The statements and information
furnished to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents and the commitments
by the Lenders to provide all or part of the financing contemplated hereby do
not contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein, taken as
a whole and in light of the circumstances in which made, not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Loan Parties only
represent that the same were prepared on the basis of information and estimates
the Loan Parties believed to be reasonable at the time such information was
furnished to the Administrative Agent and the Lenders (it being understood that
such projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies many of which are beyond the Borrower’s control,
that no assurance can be given that any particular projections will be realized,
that actual results may differ and that such differences may be material).

 

59

--------------------------------------------------------------------------------


 

Section 6.8.               Trademarks, Franchises, and Licenses.  The Loan
Parties and their Subsidiaries own, possess, or have the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person, except to the extent
failure to do the same would not reasonably be expected to have a Material
Adverse Effect.

 

Section 6.9.               Governmental Authority and Licensing.  The Loan
Parties and their Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same would reasonably be expected to have a Material Adverse
Effect.  No investigation or proceeding which would reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of any Loan Party, threatened.

 

Section 6.10.             Good Title.  The Borrower and its Subsidiaries have
good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
dispositions of assets in the ordinary course of business or that are (or would
have been, in the case of dispositions prior to the date hereof) permitted
hereunder), subject to no Liens other than such thereof as are permitted by
Section 8.8.

 

Section 6.11.             Litigation and Other Controversies.  There is no
litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of any Loan Party threatened, against any Loan
Party or any Subsidiary of a Loan Party or any of their respective Property
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

Section 6.12.             Taxes.  All Tax returns required to be filed by any
Loan Party or any Subsidiary of a Loan Party in any jurisdiction have, in fact,
been filed, and all Taxes upon any Loan Party or any Subsidiary of a Loan Party
or upon any of their respective Property, income or franchises, which are shown
to be due and payable in such returns, have been paid, except such Taxes, if
any, as are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and as to which adequate
reserves established in accordance with GAAP have been provided.  No Loan Party
knows of any proposed additional Tax assessment against it or its Subsidiaries
for which adequate provisions in accordance with GAAP have not been made on
their accounts.  Adequate provisions in accordance with GAAP for Taxes on the
books of each Loan Party and each of its Subsidiaries have been made for all
open years, and for its current fiscal period.

 

Section 6.13.             Approvals.  No authorization, consent, license or
exemption from, or filing or registration with, any court or governmental
department, agency or instrumentality, nor any approval or consent of any other
Person, is or will be necessary to the valid execution, delivery or performance
by any Loan Party of any Loan Document, except for (i) such approvals which

 

60

--------------------------------------------------------------------------------


 

have been obtained prior to the date of this Agreement and remain in full force
and effect, and (ii) filings which are necessary to perfect the security
interests under the Collateral Documents.

 

Section 6.14.             Affiliate Transactions.   No Loan Party nor any of its
Subsidiaries is a party to any contracts or agreements with any of its
Affiliates (other than another Loan Party) on terms and conditions which are
less favorable to such Loan Party or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other, except for any such contract or agreement between a Loan Party and
an Excluded Subsidiary where the purchase price for such good or service being
provided is at cost pursuant to such contract or agreement.

 

Section 6.15.             Investment Company.  No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 6.16.             ERISA.  Except as could not reasonably be expected to
result in a Material Adverse Effect, individually or in the aggregate, each Loan
Party and each other member of its Controlled Group has fulfilled its
obligations under the minimum funding standards of and is in compliance with
ERISA and the Code to the extent applicable to it and has not incurred any
liability to the PBGC, a Plan or a Multiemployer Plan under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.  No
Loan Party nor any of its Subsidiaries has any contingent liabilities with
respect to any material post-retirement benefits under a Welfare Plan, other
than liability for continuation coverage described in article 6 of Title I of
ERISA or the provisions of state or local law.

 

Section 6.17.             Compliance with Laws.  (a) The Loan Parties and their
Subsidiaries are in compliance with all Legal Requirements applicable to or
pertaining to their Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

(b)           Except for such matters, individually or in the aggregate, which
could not reasonably be expected to result in a Material Adverse Effect, the
Loan Parties represent and warrant that:  (i) the Loan Parties and their
Subsidiaries, and each of the Premises, comply in all material respects with all
applicable Environmental Laws; (ii) the Loan Parties and their Subsidiaries have
obtained, maintain and are in compliance with all approvals, permits, or
authorizations of Governmental Authorities required for their operations and
each of the Premises; (iii) the Loan Parties and their Subsidiaries have not,
and no Loan Party has knowledge of any other Person who has, caused any Release,
threatened Release or disposal of any Hazardous Material at, on, or from any of
the Premises in any material quantity and, to the knowledge of each Loan Party,
none of the Premises are adversely affected by any such Release, threatened
Release or disposal of a Hazardous Material; (iv) the Loan Parties and their
Subsidiaries are not subject to and have no notice or knowledge of any
Environmental Claim involving any Loan Party or any Subsidiary of a Loan Party
or any of the Premises, and there are no conditions or occurrences at any of the
Premises which could reasonably be anticipated to form the basis for such an
Environmental Claim; (v) none of the Premises contain and have contained any: 
(1) underground storage tanks, (2) material amounts of asbestos containing

 

61

--------------------------------------------------------------------------------


 

building material, (3) landfills or dumps, (4) hazardous waste management
facilities as defined pursuant to any Environmental Law, or (5) sites on or
nominated for the National Priority List or similar state list; (vi) the Loan
Parties and their Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Premises;(vii) none of the Premises are subject to any, and no Loan Party
has knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and
(viii) there are no conditions or circumstances at any of the Premises which
pose an unreasonable risk to the environment or the health or safety of Persons.

 

Section 6.18.             OFAC.  (a) Each Loan Party is in compliance in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to it, (b) each Subsidiary of each Loan Party is in compliance in all
material respects with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) each Loan Party has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information requested
by them regarding such Loan Party and its Subsidiaries necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of each Loan Party’s
knowledge, no Loan Party nor any of its Subsidiaries is, as of the date hereof,
named on the current OFAC SDN List.

 

Section 6.19.             Labor Matters.  There are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary of a Loan Party pending or,
to the knowledge of any Loan Party, threatened.  There are no collective
bargaining agreements in effect between any Loan Party or any Subsidiary of a
Loan Party and any labor union; and no Loan Party nor any of its Subsidiaries is
under any obligation to assume any collective bargaining agreement to or conduct
any negotiations with any labor union with respect to any future agreements. 
Each Loan Party and its Subsidiaries have remitted on a timely basis all amounts
required to have been withheld and remitted (including withholdings from
employee wages and salaries relating to income tax, employment insurance, and
pension plan contributions), goods and services tax and all other amounts which
if not paid when due would result in the creation of a Lien against any of its
Property, except for Liens permitted by Section 8.8.

 

Section 6.20.             Other Agreements.  No Loan Party nor any of its
Subsidiaries is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured would reasonably be expected to have a Material Adverse Effect.

 

Section 6.21.             Solvency.  The Loan Parties and their Subsidiaries,
taken as a whole, are solvent, able to pay their debts as they become due, and
have sufficient capital to carry on their business and all businesses in which
they are about to engage.

 

Section 6.22.             No Default.  No Default has occurred and is
continuing.

 

Section 6.23.             No Broker Fees. No broker’s or finder’s fee or
commission will be payable with respect hereto or any of the transactions
contemplated hereby; and the Loan Parties hereby agree to indemnify the
Administrative Agent, the L/C Issuer, and the Lenders against, and agree

 

62

--------------------------------------------------------------------------------


 

that they will hold the Administrative Agent, the L/C Issuer, and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
reasonable and documented expenses (including reasonable and documented
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

 

Section 6.24.             Yodlee Merger Agreement.  Borrower has delivered to
Administrative Agent a complete and correct copy of the Yodlee Merger
Agreement.  The execution, delivery and performance of the Yodlee Merger
Agreement have been duly authorized by all necessary action on the part of the
applicable Loan Parties.  All the Yodlee Merger Representations are true and
correct in all material respects.  The Yodlee Merger has been consummated (or is
being consummated concurrently with the execution and delivery of this Agreement
and the initial Credit Event hereunder), in all material respects, in accordance
with the terms of the Yodlee Merger Agreement and all applicable material laws. 
All requisite approvals by Governmental Authorities having jurisdiction over any
Loan Party and, to each Loan Party’s knowledge, each other party to the Yodlee
Merger Agreement, with respect to the Yodlee Merger, have been obtained
(including filings or approvals required under the Hart-Scott-Rodino Antitrust
Improvements Act), except for any approval the failure to obtain could not
reasonably be expected to have a Material Adverse Effect.  The representations
in this Section 6.24 are made only concurrently with the initial Credit Event
hereunder.

 

Section 6.25.             Senior Indebtedness Status.  The Secured Obligations
of each Loan Party and its Subsidiary under this Agreement and each of the other
Loan Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Debt (including the Borrower’s 1.75% Convertible
Notes due 2019) and all senior unsecured Indebtedness of each such Person, and
is designated as “Senior Indebtedness” under all instruments and documents, now
or in the future, relating to all Subordinated Debt (other than the Borrower’s
1.75% Convertible Notes due 2019) and all senior unsecured Indebtedness of such
Person.

 

SECTION 7.                                             CONDITIONS PRECEDENT.

 

Section 7.1.               All Credit Events.  At the time of each Credit Event
hereunder:

 

(a)           each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct in all material
respects as of said time (where not already qualified by materiality, otherwise
in all respects), except to the extent the same expressly relate to an earlier
date, in which case they shall be true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
such earlier date; provided, that with respect to the initial Credit Event
hereunder, the representations and warranties shall be limited solely to the
Specified Representations and the Yodlee Merger Representations;

 

(b)           other than with respect to the initial Credit Event, no Default
shall have occurred and be continuing or would occur as a result of such Credit
Event;

 

63

--------------------------------------------------------------------------------


 

(c)           in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 2.6, in the case of the issuance of any
Letter of Credit the L/C Issuer shall have received a duly completed Application
for such Letter of Credit together with any fees called for by Section 3.1, and,
in the case of an extension or increase in the amount of a Letter of Credit, a
written request therefor in a form reasonably acceptable to the L/C Issuer
together with fees called for by Section 3.1;

 

(d)           such Credit Event shall not violate any order, judgment or decree
of any court or other authority or any provision of law or regulation applicable
to the Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect; and

 

(e)           after giving effect to such Credit Event, the Revolving Credit
Exposure for all Revolving Lenders and the aggregate principal amount of
outstanding Term Loans does not exceed $200 million unless the Administrative
Agent has received evidence satisfactory to it that the Borrower is authorized
to borrow up to $260 million under the Facility.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (c), both inclusive, of this Section; provided, however,
that the Lenders may continue to make advances under the Revolving Facility, in
the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or other condition set forth above that may then exist. 
No waiver of any condition to funding a Credit Event under the Revolving
Facility after the Closing Date and no waiver of a Default shall be effective
for the purposes of Section 7.1(b) with respect to any such Credit Event, unless
such waiver shall have been approved by the Lenders having Revolving Credit
Exposures representing more than 50% of the total Revolving Credit Exposures of
all Lenders.

 

Section 7.2.               Initial Credit Event.  Before or concurrently with
the initial Credit Event:

 

(a)           the Administrative Agent shall have received this Agreement duly
executed by the Borrower and its Domestic Subsidiaries (other than Excluded
Subsidiaries), as Guarantors, the L/C Issuer, and the Lenders;

 

(b)           if requested by any Lender, the Administrative Agent shall have
received for such Lender such Lender’s duly executed Notes of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section 2.10;

 

(c)           the Administrative Agent shall have received the Security
Agreement duly executed by the Loan Parties, together with, and subject to the
Post Closing Provision with respect to clauses (i) and (ii) only, (i) original
stock certificates or other similar

 

64

--------------------------------------------------------------------------------


 

instruments or securities representing all of the issued and outstanding shares
of capital stock or other equity interests in each Subsidiary of a Loan Party
(other than the Yodlee Subsidiaries) (limited in the case of any first tier
Foreign Subsidiary to 66% of the Voting Stock and 100% of any other equity
interests as provided in Section 13.1) as of the Closing Date; (ii) stock powers
executed in blank and undated for the Collateral consisting of the stock or
other equity interest in each Subsidiary (other than the Yodlee Subsidiaries);
(iii) UCC financing statements to be filed against each Loan Party, as debtor,
in favor of the Administrative Agent, as secured party; and (iv) a duly
completed and executed Perfection Certificate;

 

(d)        subject to the Post Closing Provision, the Administrative Agent shall
have received evidence of insurance required to be maintained under the Loan
Documents, naming the Administrative Agent as lender’s loss payee and as an
additional insured, as applicable;

 

(e)         the Administrative Agent shall have received copies of each Loan
Party’s articles of incorporation and bylaws (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary (or comparable Responsible Officer);

 

(f)         the Administrative Agent shall have received copies of resolutions
of each Loan Party’s Board of Directors (or similar governing body) authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Loan Party’s behalf, all
certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer);

 

(g)         the Administrative Agent shall have received copies of the
certificates of good standing for each Loan Party (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization;

 

(h)        the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;

 

(i)          the Administrative Agent shall have received a certificate as to
the Borrower’s Designated Disbursement Account;

 

(j)         the Administrative Agent shall have received the initial fees called
for by Section 3.1;

 

(k)        each Lender shall have received (i) three-year projected financial
statements in form and substance reasonably acceptable to the Administrative
Agent and certified to by a Financial Officer of the Borrower, (ii) a
certificate from a Responsible Officer of the Borrower certifying that since
December 31, 2014, no Material Adverse Effect has occurred with respect to
Yodlee and (iii) a solvency certificate in form and

 

65

--------------------------------------------------------------------------------


 

substance reasonably acceptable to the Administrative Agent and certified to by
a Financial Officer of the Borrower certifying that the Borrower and Yodlee are
solvent on a consolidated basis after giving effect to the Yodlee Merger;

 

(l)          the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against each Loan Party and its Property
evidencing the absence of Liens thereon except as permitted by Section 8.8;

 

(m)       the Administrative Agent shall have received pay-off and lien release
letters from secured creditors of the Loan Parties, if any (other than secured
parties intended to remain outstanding after the Closing Date with Indebtedness
and Liens permitted by Sections 8.7 and 8.8) setting forth, among other things,
the total amount of indebtedness outstanding and owing to them (or outstanding
letters of credit issued for the account of any Loan Party or its Subsidiaries)
and containing an undertaking to cause to be delivered to the Administrative
Agent UCC termination statements and any other lien release instruments
necessary to release their Liens on the assets of any Loan Party or any
Subsidiary of a Loan Party, which pay-off and lien release letters shall be in
form and substance acceptable to the Administrative Agent;

 

(n)        the Administrative Agent shall have received the favorable written
opinion of counsel to each Loan Party, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(o)        each of the Lenders shall have received all documentation and other
information requested by any such Lender required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the United States Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) including,
without limitation, the information described in Section 13.19; provided that
such requests are made no less than 5 Business Days before the Closing Date; and
the Administrative Agent shall have received a fully executed Internal Revenue
Service Form W-9 (or its equivalent) for the Borrower and each other Loan Party
(other than Envestnet Institute, Inc.);

 

(p)        the Yodlee Merger shall have been approved by the Borrower’s and
Yodlee’s board of directors and (if necessary) shareholders and all necessary
legal and regulatory approvals with respect to the Yodlee Merger shall have been
obtained;

 

(q)        the Administrative Agent shall have received a copy, certified as
true, complete and correct by a Responsible Officer of the Borrower, of the
Yodlee Merger Agreement.  The Yodlee Merger shall have been consummated prior
to, or shall close concurrently with, the funding of the initial Loans on the
Closing Date in accordance with the terms of the Yodlee Merger Agreement without
the waiver by the Borrower of any conditions to its obligations under the Yodlee
Merger Agreement that are materially adverse to the Lenders (without the prior
consent of the Arranger); and

 

66

--------------------------------------------------------------------------------


 

(r)         there shall be no injunction, temporary restraining order or other
legal action in effect imposed by a court of competent jurisdiction which would
prohibit the closing of the Yodlee Merger or the closing and funding of the
initial Loans on the Closing Date.

 

SECTION 8.                                             COVENANTS.

 

Each Loan Party agrees that, until all Secured Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
have been paid in full, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and all Commitments have terminated, except to the
extent compliance in any case or cases is waived in writing pursuant to the
terms of Section 13.3:

 

Section 8.1.               Maintenance of Business.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, preserve and maintain its existence,
except as otherwise provided in Section 8.10(c) or 8.10(d); provided, however,
that nothing in this Section shall prevent the Borrower from dissolving any of
its Subsidiaries if such action is, in the reasonable business judgment of the
Borrower, desirable in the conduct of its business.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, preserve and keep in force and effect
all licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business where the failure to do so would reasonably be expected
to have a Material Adverse Effect.

 

Section 8.2.               Maintenance of Properties.  Each Loan Party shall,
and shall cause each of its Subsidiaries to, maintain, preserve, and keep its
property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except to the extent that, in the reasonable business judgment of
such Person, any such Property is no longer necessary for the proper conduct of
the business of such Person.

 

Section 8.3.               Taxes and Assessments.  Each Loan Party shall duly
pay and discharge, and shall cause each of its Subsidiaries to duly pay and
discharge, all Taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.

 

Section 8.4.               Insurance.  Each Loan Party shall insure and keep
insured, and shall cause each of its Subsidiaries to insure and keep insured,
with good and responsible insurance companies, all insurable Property owned by
it which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties.  The Loan Parties shall maintain insurance on the Collateral to
the extent required by the Collateral Documents.  All such policies of insurance
shall contain customary lender’s loss payable endorsements, naming the
Administrative Agent (or its security trustee) as a lender loss

 

67

--------------------------------------------------------------------------------


 

payee, assignee or additional insured, as appropriate, as its interest may
appear, and showing only such other loss payees, assignees and additional
insureds as are satisfactory to the Administrative Agent.  Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than thirty (30) days’ (ten (10) days’ in the case of nonpayment of
insurance premiums) prior written notice to the Administrative Agent in the
event of cancellation of the policy for any reason whatsoever.  Subject to the
Post Closing Provision, the Borrower shall (i) use commercially reasonable
efforts without undue burden of expense to Borrower to deliver to the
Administrative Agent on the Closing Date or (ii) deliver to the Administrative
Agent after the Closing Date and at such other times as the Administrative Agent
shall reasonably request, pursuant to arrangements and timing mutually and
reasonably agreed upon by the Administrative Agent, in its reasonable
discretion, and the Borrower, certificates evidencing the maintenance of
insurance required hereunder, (b) promptly upon renewal of any such policies,
certificates evidencing the renewal thereof, and (c) promptly following request
by the Administrative Agent, copies of all insurance policies of the Loan
Parties and their Subsidiaries.

 

Section 8.5.               Financial Reports.  The Loan Parties shall, and shall
cause each of their Subsidiaries to, maintain proper books of records and
accounts reasonably necessary to prepare financial statements required to be
delivered pursuant to this Section 8.5 in accordance with GAAP and shall furnish
to the Administrative Agent and each Lender:

 

(a)        as soon as available, and in any event no later than 45 days after
the last day of each March, June and September of each fiscal year, a copy of
the consolidated balance sheet of the Borrower and its Subsidiaries as of the
last day of such fiscal quarter and the consolidated statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for the
fiscal quarter and for the fiscal year-to-date period then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by the Borrower in
accordance with GAAP (subject to the absence of footnote disclosures and
year-end audit adjustments) and certified to by a Financial Officer of the
Borrower;

 

(b)        as soon as available, and in any event no later than 90 days after
the last day of each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of the fiscal year then ended and the consolidated and consolidating
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by an opinion (without any qualification or exception which is of a
“going concern” or similar nature as to a limitation on the scope of audit) of
KPMG LLP or another firm of independent public accountants of recognized
standing, selected by the Borrower, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such

 

68

--------------------------------------------------------------------------------


 

financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

 

(c)        promptly after receipt thereof, any additional written reports that
detail any material weakness in the Borrower’s internal controls given to it by
its independent public accountants;

 

(d)        promptly after the sending or filing thereof, copies of each
financial statement, report, notice or proxy statement sent by any Loan Party or
any Subsidiary of a Loan Party to its stockholders or other equity holders, and
copies of each regular, periodic or special report, registration statement or
prospectus (including all Form 10-K, Form 10-Q and Form 8-K reports) filed by
any Loan Party or any Subsidiary of a Loan Party with any securities exchange or
the Securities and Exchange Commission or any successor agency;

 

(e)        promptly after receipt thereof, a copy of each notice received from
any regulatory agency of competent jurisdiction of any material noncompliance
with any applicable law or regulation relating to a Loan Party or any Subsidiary
of a Loan Party or their respective businesses;

 

(f)        as soon as available, and in any event no later than 60 days after
the end of each fiscal year of the Borrower, a copy of the consolidated
operating plan for the Borrower and its Subsidiaries for the then current fiscal
year, such operating plan to show the projected revenues and expenses of the
Borrower and its Subsidiaries on a quarter-by-quarter basis, such operating plan
to be in reasonable detail prepared by the Borrower and in form reasonably
satisfactory to the Administrative Agent (which shall include a summary of all
assumptions made in preparing such operating plan);

 

(g)         notice of any Change of Control;

 

(h)        promptly after knowledge thereof shall have come to the attention of
any Responsible Officer of any Loan Party, written notice of (i) any threatened
or pending litigation or governmental or arbitration proceeding or labor
controversy against any Loan Party or any Subsidiary of a Loan Party or any of
their Property which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect, (ii) the occurrence of any Material Adverse
Effect, or (iii) the occurrence of any Default;

 

(i)         with each of the financial statements delivered pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E signed by a Financial Officer of the Borrower to the effect that to
the best of such officer’s knowledge and belief no Default has occurred during
the period covered by such statements or, if any such Default has occurred
during such period, setting forth a description of such Default and specifying
the action, if any, taken by the relevant Loan

 

69

--------------------------------------------------------------------------------


 

Party or its Subsidiary to remedy the same.  Such certificate shall also set
forth the calculations supporting such statements in respect of Section 8.23
(Financial Covenants);

 

(j)        (i) notice of any investment made pursuant to Section 8.9(e) and
notice of the repayment of any such investment, (ii) notice of the incurrence of
any Indebtedness permitted by Section 8.7(g) and Section 8.7(p), which such
notice shall include a pro forma calculation of the financial covenant set forth
in Section 8.23(b) (if such Indebtedness constitutes Subordinated Debt) or in
Section 8.23(a) (if such Indebtedness does not constitute Subordinated Debt);
and

 

(k)        promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Subsidiary of a Loan Party, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 8.5(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the internet at the following website address www.envestnet.com; or
(ii) such documents are posted on the Borrower’s behalf on an internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

Section 8.6.               Inspection.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit the Administrative Agent and each Lender,
and each of their duly authorized representatives and agents to visit and
inspect any of its Property, corporate books, and financial records, to examine
and make copies of its books of accounts and other financial records, and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants (and by this
provision the Loan Parties hereby authorize such accountants to discuss with the
Administrative Agent and such Lenders the finances and affairs of the Loan
Parties and their Subsidiaries) at such reasonable times and intervals as the
Administrative Agent or any such Lender may designate and, so long as no Default
exists, with reasonable prior notice to the Borrower; provided so long as no
Default exists, the Borrower shall not be required to reimburse the
Administrative Agent for more than one such inspection or audit during each
calendar year (and the Borrower shall have no obligation to reimburse any Lender
for the cost of any such inspection or audit).

 

Section 8.7.               Borrowings and Guaranties.  No Loan Party shall, nor
shall it permit any of its Subsidiaries to, issue, incur, assume, create or have
outstanding any Indebtedness, or incur liabilities under any Hedging Agreement,
or be or become liable as endorser, guarantor, surety or otherwise for any
Indebtedness or undertaking of any Person, or otherwise agree to provide funds
for payment of the obligations of another, or supply funds thereto or invest
therein or otherwise assure a creditor of another against loss, or apply for or
become liable to the issuer of a letter of credit which supports an obligation
of another; provided, however, that the foregoing shall not restrict nor operate
to prevent:

 

70

--------------------------------------------------------------------------------


 

(a)           the Secured Obligations of the Loan Parties and their Subsidiaries
owing to the Administrative Agent and the Lenders (and their Affiliates);

 

(b)           purchase money indebtedness and Capitalized Lease Obligations of
the Loan Parties and their Subsidiaries in an amount not to exceed $3,500,000 in
the aggregate at any one time outstanding;

 

(c)           obligations of the Loan Parties and their Subsidiaries arising out
of interest rate, foreign currency, and commodity Hedging Agreements entered
into with financial institutions in connection with bona fide hedging activities
in the ordinary course of business and not for speculative purposes;

 

(d)           endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

 

(e)           (i) intercompany indebtedness from time to time owing between the
Loan Parties and (ii) intercompany indebtedness owing between Excluded
Subsidiaries;

 

(f)            (i) intercompany indebtedness owing by an Excluded Subsidiary to
a Loan Party; provided that such indebtedness results from a Permitted
Intercompany Transfer, and (ii) intercompany indebtedness owing by a Loan Party
to an Excluded Subsidiary, provided that such indebtedness shall be subordinated
to the Obligations on terms and conditions reasonably acceptable to the
Administrative Agent;

 

(g)           Subordinated Debt from time to time outstanding, provided that
(i) no Default exists or would result from the incurrence of such Subordinated
Debt, and (ii) the Borrower shall be in compliance with the Total Leverage Ratio
set forth in Section 8.23(b) hereof on a pro forma basis after giving effect to
the incurrence of such Subordinated Debt;

 

(h)           Indebtedness of Foreign Subsidiaries in an aggregate principal
amount at any time outstanding for all such Persons taken together not exceeding
$20,000,000;

 

(i)            Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits (including contractual and
statutory benefits) or property, casualty, liability or credit insurance,
pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the ordinary course of business;

 

(j)            Indebtedness in respect of bids, trade contracts (other than for
debt for borrowed money), leases (other than Capitalized Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts and
similar obligations, in each case, provided in the ordinary course of business;

 

71

--------------------------------------------------------------------------------


 

(k)           Indebtedness in respect of netting services, overdraft protection
and similar arrangements, in each case, in connection with cash management and
deposit accounts;

 

(l)            Indebtedness representing deferred compensation to directors,
officers, employees of any Loan Party or any Subsidiary of a Loan Party incurred
in the ordinary course of business;

 

(m)          Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(n)           Indebtedness arising from agreements of a Loan Party or its
Subsidiaries providing for indemnification, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with a Permitted Acquisition and any Acquisition consummated prior to
the date hereof;

 

(o)           Indebtedness of any Person that becomes a Subsidiary after the
Closing Date and Indebtedness acquired or assumed in connection with Permitted
Acquisitions, provided that such Indebtedness exists at the time the Person
becomes a Subsidiary or at the time of such Permitted Acquisition and is not
created in contemplation of or in connection therewith;

 

(p)           unsecured indebtedness of the Loan Parties and their Subsidiaries;
provided, that (i) no Default exists or would result from the incurrence of such
indebtedness, (ii) such Indebtedness shall not be senior in right of payment to
the Obligations, and (iii) the Borrower shall be in compliance with the Senior
Leverage Ratio set forth in Section 8.23(a) hereof on a pro forma basis after
giving effect to the incurrence of such indebtedness;

 

(q)           Indebtedness existing on the date hereof and set forth in
Schedule 8.7 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof except by an
amount equal to a reasonable premium or other amount paid, and reasonable fees
and expenses incurred, in connection with such extension, renewal or
replacement;

 

(r)            Guarantees (i) by the Borrower of Indebtedness otherwise
permitted hereunder of any Subsidiary and (ii) by any Subsidiary of Indebtedness
otherwise permitted hereunder of the Borrower or any other Subsidiary;

 

(s)            indebtedness of PBS to any Loan Party, provided that any such
indebtedness shall be not permitted hereunder if such investment exceeds the PBS
Limit and is outstanding for more than seven (7) Business Days (or, if the
requirements of PBS change after the Closing Date pursuant to law, rule,
regulation or order or pursuant to the requirements of any clearing corporation
or broker, such longer period as the Administrative Agent may approve from time
to time); and

 

72

--------------------------------------------------------------------------------


 

(t)        customary indemnification obligations in favor of buyers of assets in
connection with dispositions not prohibited hereunder.

 

Section 8.8.               Liens.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, create, incur or permit to exist any Lien of any kind on
any Property owned by any such Person (including, without limitation, all
intellectual property and intangible technology assets, including the platform
software of such Person); provided, however, that the foregoing shall not apply
to nor operate to prevent:

 

(a)           Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, Taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with bids, tenders,
contracts, surety bonds or leases to which any Loan Party or any Subsidiary of a
Loan Party is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves have been
established therefor;

 

(b)           mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 

(c)           judgment liens and judicial attachment liens not constituting an
Event of Default under Section 9.1(g) and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding;

 

(d)           Liens on property of any Loan Party or any Subsidiary of a Loan
Party created solely for the purpose of securing indebtedness permitted by
Section 8.7(b), representing or incurred to finance the purchase price of such
Property, provided that no such Lien shall extend to or cover other Property of
such Loan Party or such Subsidiary other than the respective Property so
acquired (and accessions thereto), and the principal amount of indebtedness
secured by any such Lien shall at no time exceed the purchase price of such
Property, as reduced by repayments of principal thereon, and as increased in
connection with any refinancing thereof by an amount equal to a reasonable
premium or other amount paid, and reasonable fees and expenses incurred, in
connection with such refinancing;

 

(e)           any interest or title of a lessor under any operating lease,
including the filing of Uniform Commercial Code financing statements solely as a
precautionary measure in connection with operating leases entered into by any
Loan Party or any Subsidiary of a Loan Party in the ordinary course of its
business;

 

73

--------------------------------------------------------------------------------


 

(f)            easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;

 

(g)           bankers’ Liens, rights of setoff and other similar Liens
(including under Section 4-210 of the Uniform Commercial Code) in one or more
deposit accounts maintained by any Loan Party or any Subsidiary of a Loan Party,
in each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

 

(h)           non-exclusive licenses of intellectual property granted in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of any Loan Party or any Subsidiary of a Loan
Party;

 

(i)            Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto permitted by Section 8.7(l);

 

(j)            Liens (i) on cash advances in favor of the seller of any Property
to be acquired in a Permitted Acquisition to be applied against the purchase
price for such Property, or (ii) consisting of an agreement to dispose of any
Property in a disposition permitted under Section 8.10, in each case, solely to
the extent such Acquisition or disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(k)           Liens on Property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with any Loan Party or any
Subsidiary of a Loan Party to the extent permitted hereunder (and not created in
anticipation or contemplation thereof) and securing Indebtedness permitted under
Section 8.7(n); provided that such Liens do not extend to Property not subject
to such Liens at the time of acquisition;

 

(l)            Liens and rights of setoff of securities intermediaries in
respect of securities accounts maintained in the ordinary course of business;
and

 

(m)          Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents.

 

Section 8.9.               Investments, Acquisitions, Loans and Advances.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees

 

74

--------------------------------------------------------------------------------


 

in the ordinary course of business and other than accounts receivable arising in
the ordinary course of business), any other Person, or make any Acquisition;
provided, however, that the foregoing shall not apply to nor operate to prevent:

 

(a)           investments in Cash Equivalents;

 

(b)           existing investments in their respective Subsidiaries outstanding
on the Closing Date;

 

(c)           (i) intercompany loans and advances made by one Loan Party to
another Loan Party, and (ii) intercompany loans and advances made by one
Excluded Subsidiary to another Excluded Subsidiary;

 

(d)           investments constituting Permitted Intercompany Transfers;

 

(e)           investments in PBS, provided that any such investment shall not be
permitted hereunder if such investment exceeds the PBS Limit and is outstanding
for more than seven (7) Business Days (or, if the requirements of PBS change
after the Closing Date pursuant to law, rule, regulation or order or pursuant to
the requirements of any clearing corporation or broker, such longer period as
the Administrative Agent may approve from time to time);

 

(f)            investments by any Loan Party and its Subsidiaries in connection
with interest rate, foreign currency, and commodity Hedging Agreements entered
into with financial institutions in connection with bona fide hedging activities
in the ordinary course of business and not for speculative purposes;

 

(g)           promissory notes and other non-cash consideration received in
connection with dispositions permitted by Section 8.10;

 

(h)           investments (including debt obligations and equity interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon the foreclosure with respect to any secured investment or other transfer of
title with respect to any secured investment;

 

(i)            Permitted Acquisitions;

 

(j)            Guarantees constituting Indebtedness permitted by Section 8.7;

 

(k)           bank deposits and securities accounts in the ordinary course of
business;

 

(l)            non-cash consideration received, to the extent permitted by the
Loan Documents, in connection with the Disposition of Property permitted by this
Agreement;

 

(m)          investments made by PBS in the ordinary course of business;

 

75

--------------------------------------------------------------------------------


 

(n)           investments listed on Schedule 8.9 as of the Closing Date; and

 

(o)           other investments, loans, and advances in addition to those
otherwise permitted by this Section in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding;

 

provided that (i) any Investment that when made complies with the requirements
of the definition of the term “Cash Equivalent” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements and (ii) any Investment that is denominated in a currency
other than U.S. Dollars and that was permitted at the time of investment by this
covenant shall not violate this covenant thereafter due to any fluctuation in
currency values.  In determining the amount of investments, acquisitions, loans,
and advances permitted under this Section, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), and loans and advances shall be taken at
the principal amount thereof then remaining unpaid.

 

Section 8.10.             Mergers, Consolidations and Sales.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, be a party to any merger
or consolidation or amalgamation, or sell, transfer, lease or otherwise dispose
of all or any part of its Property, including any disposition of Property as
part of a sale and leaseback transaction, or in any event sell or discount (with
or without recourse) any of its notes or accounts receivable; provided, however,
that this Section shall not apply to nor operate to prevent:

 

(a)           the sale or lease of inventory, or the granting of licenses,
sublicenses, leases or subleases, in each case in the ordinary course of
business;

 

(b)           the sale, transfer, lease or other disposition of Property (i) of
any Loan Party to another Loan Party, (ii) of any Excluded Subsidiary to another
Excluded Subsidiary, or (iii) constituting a Permitted Intercompany Transfer so
long as such Permitted Intercompany Transfer is in compliance with Section 8.16;

 

(c)           the merger of any Subsidiary into a Loan Party; provided that, in
the case of any merger involving (i) the Borrower, the Borrower is the
corporation surviving the merger or (ii) a Loan Party (other than the Borrower)
and an Excluded Subsidiary, such Loan Party shall be the Person surviving the
merger;

 

(d)           the merger of any Excluded Subsidiary into any other Excluded
Subsidiary;

 

(e)           the sale of delinquent notes or accounts receivable in the
ordinary course of business for purposes of collection only (and not for the
purpose of any bulk sale or securitization transaction);

 

(f)            the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the relevant Loan Party or
its Subsidiary, has

 

76

--------------------------------------------------------------------------------


 

become unnecessary, obsolete or worn out, and which is disposed of in the
ordinary course of business;

 

(g)           sales of Cash Equivalents in the ordinary course of business and
for fair market value;

 

(h)           the sale by PBS of securities or other financial assets in the
ordinary course of business;

 

(i)            the unwinding of any Hedging Agreement;

 

(j)            the lapse or abandonment of intellectual property in the ordinary
course of business;

 

(k)           any single transaction or series of related transactions that
involves assets or equity interests having a fair market value of less than
$1,000,000;

 

(l)            transfers of property subject to casualty or condemnation
proceedings (including in lieu thereof) upon the receipt of the net cash
proceeds therefor;

 

(m)          terminations of leases, subleases, licenses and sublicenses by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(n)           sales by the Borrower or any of its Subsidiaries of immaterial
non-core assets acquired in connection with an Acquisition which are not used in
the business of the Borrower and its Subsidiaries;

 

(o)           transfers of equity issued by ERS to current equity holders of ERS
to enable such holders to maintain their percentage interests in ERS;

 

(p)           the Disposition of Property of any Loan Party or any Subsidiary of
a Loan Party (including any Disposition of Property as part of a sale and
leaseback transaction or the equity interest held in a Subsidiary) so long as
(i) such Disposition shall be made for fair value, (ii) at least 75% of the
total consideration received therefor shall consist of cash or Cash Equivalents,
(iii) No Default exists or would result therefrom, and (iv) the Loan Parties are
in compliance with the Minimum Adjusted EBITDA covenant set forth in
Section 8.23(d) on a pro forma basis after giving effect to such Disposition
(looking back four completed fiscal quarters as if the Disposition occurred on
the first day of such period); and

 

(q)           any Permitted Acquisition.

 

Section 8.11.             Maintenance of Subsidiaries.  No Loan Party shall
assign, sell or transfer, nor shall it permit any of its Subsidiaries to issue,
assign, sell or transfer, any shares of capital stock or other equity interests
of a Subsidiary (other than any Excluded Subsidiaries); provided, however, that
the foregoing shall not operate to prevent: (a) the issuance, sale, and transfer
to any

 

77

--------------------------------------------------------------------------------


 

person of any shares of capital stock of a Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, (b) any transaction permitted by Section 8.10(c),
(d), (o), (p) or (q) above, and (c) Liens on the capital stock or other equity
interests of Subsidiaries granted to the Administrative Agent pursuant to the
Collateral Documents.

 

Section 8.12.             Dividends and Certain Other Restricted Payments.  No
Loan Party shall, nor shall it permit any of its Subsidiaries to, (a) declare or
pay any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests), or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same, (collectively referred to herein as
“Restricted Payments”); provided, however, that the foregoing shall not operate
to prevent:

 

(i)            the making of dividends or distributions by any Wholly-Owned
Subsidiary to the Borrower or any of its Subsidiaries;

 

(ii)           the making of Restricted Payments by any Subsidiary that is not a
Wholly-Owned Subsidiary so long as (A) no Default exists or would result from
making such Restricted Payment and (B) such Restricted Payment is made to the
equity holders of such Subsidiary on a pro rata basis based upon the percentage
of equity in such Subsidiary held by such Subsidiary’s equity holders; and

 

(iii)          the making of Restricted Payments by any Loan Party or Subsidiary
to its shareholders or other equity holders (other than Restricted Payments made
by a Wholly-Owned Subsidiary to a Loan Party), provided (A) no Default exists or
would result from making such Restricted Payment, and (B) the aggregate amount
of such Restricted Payments during any period of four consecutive fiscal
quarters shall not exceed 50% of the amount by which Adjusted EBITDA for the
period of four consecutive fiscal quarters ended immediately prior to the date
of determination exceeds $50,000,000.  For purposes hereof and without limiting
any other provision contained herein and the other Loan Documents (including
Section 8.22 hereof), payments made on account of any Indebtedness that can be
converted into equity (including payments to redeem such Indebtedness prior its
maturity date) shall not be deemed a Restricted Payment for purposes of this
Section 8.12 until such Indebtedness is converted into equity.

 

Section 8.13.             ERISA.  Each Loan Party shall, and shall cause each of
its Subsidiaries and any member of its Controlled Group to, promptly pay and
discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed would reasonably be expected to result in the
imposition of a Lien against any of its Property or the property of any member
of its Controlled Group.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly notify the Administrative Agent and each Lender of: 
(a) the occurrence of any Reportable Event with respect to a Plan or
Multiemployer Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or Multiemployer Plan or appointment of a trustee
therefor, (c) its or any member of its Controlled Group’s intention to terminate
or

 

78

--------------------------------------------------------------------------------


 

withdraw from any Plan or Multiemployer Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by any Loan
Party or any Subsidiary of a Loan Party of any material liability, fine or
penalty, or any material increase in the contingent liability of any Loan Party
or any Subsidiary of a Loan Party with respect to any post-retirement Welfare
Plan benefit, which, in any case, could reasonably be expected to result in a
Material Adverse Effect, individually or in the aggregate.

 

Section 8.14.             Compliance with Laws.  (a) Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply in all respects with all Legal
Requirements applicable to or pertaining to its Property or business operations,
where any such non-compliance, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property.

 

(b)           Without limiting Section 8.14(a) above, each Loan Party shall, and
shall cause each of its Subsidiaries to, at all times, do the following to the
extent the failure to do so, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect:  (i) comply in all material
respects with, and maintain each of the Premises in compliance in all material
respects with, all applicable Environmental Laws; (ii) require that each tenant
and subtenant, if any, of any of the Premises or any part thereof comply in all
material respects with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all material governmental approvals required
by any applicable Environmental Law for the operation of their business and each
of the Premises; (iv) cure any material violation by it or at any of the
Premises of applicable Environmental Laws; (v) not allow the presence or
operation at any of the Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to applicable Environmental Law; (vi) not manufacture, use, generate, transport,
treat, store, Release, dispose or handle any Hazardous Material (or allow any
tenant or subtenant to do any of the foregoing) at any of the Premises except in
the ordinary course of its business, in de minimis amounts, and in compliance
with all applicable Environmental Laws; (vii) within ten (10) Business Days
notify the Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with any
Loan Party or any Subsidiary of a Loan Party or any of the Premises:  (1) any
material Environmental Liability; (2) any material Environmental Claim; (3) any
material violation of an Environmental Law or material Release, threatened
Release or disposal of a Hazardous Material; (4) any restriction on the
ownership, occupancy, use or transferability of any Premises arising from or in
connection with any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other corrective or response action necessary to remove,
remediate, clean up, correct or abate any material Release, threatened Release
or violation of any applicable Environmental Law; (ix) abide by and observe any
restrictions on the use of the Premises imposed by any Governmental Authority as
set forth in a deed or other instrument affecting any Loan Party’s or any of its
Subsidiary’s interest therein; and (x) perform, satisfy, and implement any
operation, maintenance or corrective actions or other requirements of any
Governmental Authority or Environmental Law, or included in any no further
action letter or covenant not to sue issued by any Governmental Authority under
any Environmental Law.

 

79

--------------------------------------------------------------------------------


 

Section 8.15.             Compliance with OFAC Sanctions Programs.  (a) Each
Loan Party shall at all times comply in all material respects with the
requirements of all OFAC Sanctions Programs applicable to such Loan Party and
shall cause each of its Subsidiaries to comply in all material respects with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary.

 

(b)           Each Loan Party shall provide the Administrative Agent and the
Lenders any information regarding the Loan Parties and their Subsidiaries
necessary for the Administrative Agent and the Lenders to comply with all
applicable OFAC Sanctions Programs.

 

(c)           If any Loan Party obtains actual knowledge or receives any written
notice that any Loan Party, or any Subsidiary of any Loan Party is named on the
then current OFAC SDN List (such occurrence, an “OFAC Event”), such Loan Party
shall promptly (i) give written notice to the Administrative Agent and the
Lenders of such OFAC Event, and (ii) comply in all material respects with all
applicable laws with respect to such OFAC Event (regardless of whether the party
included on the OFAC SDN List is located within the jurisdiction of the United
States of America), including the OFAC Sanctions Programs, and each Loan Party
hereby authorizes and consents to the Administrative Agent and the Lenders
taking any and all steps the Administrative Agent or the Lenders deem necessary,
in their sole but reasonable discretion, to avoid violation of all applicable
laws with respect to any such OFAC Event, including the requirements of the OFAC
Sanctions Programs (including the freezing and/or blocking of assets and
reporting such action to OFAC).

 

Section 8.16.             Burdensome Contracts With Affiliates.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, enter into any contract,
agreement or business arrangement with any of its Affiliates on terms and
conditions which are less favorable to such Loan Party or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Loan Parties, and (b) contracts, agreements and business arrangements between a
Loan Party and an Excluded Subsidiary where the purchase price is the cost of
such goods or services being provided pursuant to such contracts, agreements and
business arrangements.

 

Section 8.17.             No Changes in Fiscal Year.  The fiscal year of the
Borrower and its Subsidiaries (excluding Envestnet India, whose fiscal year ends
on March 31 of each year) ends on December 31 of each year; and the Borrower
shall not, nor shall it permit any Subsidiary to, change its fiscal year from
its present basis except that Envestnet India may change its fiscal year end to
December 31 of each year.

 

Section 8.18.             Formation of Subsidiaries.  Promptly upon the
formation or acquisition of any Subsidiary, the Loan Parties shall provide the
Administrative Agent and the Lenders notice thereof (at which time Schedule 6.2
shall be deemed amended to include reference to such Subsidiary).  If such newly
formed or acquired Subsidiary is not an Excluded Subsidiary or if ERS becomes a
Significant Subsidiary or a Wholly-Owned Subsidiary, the Loan Parties shall
promptly cause such Subsidiary to execute and deliver a Guaranty Agreement
(including an Additional Guarantor Supplement in the form attached hereto as
Exhibit F or such other form

 

80

--------------------------------------------------------------------------------


 

reasonably acceptable to the Administrative Agent) and otherwise comply with the
requirements of Sections 11 and 12.

 

Section 8.19.             Change in the Nature of Business.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business or
activity if as a result the general nature of the business of such Loan Party or
any of its Subsidiaries would be changed in any material respect from the
general nature of the business engaged in by it as of the Closing Date.

 

Section 8.20.             Use of Proceeds.  The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4.

 

Section 8.21.             No Restrictions.  Except as provided herein, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any Loan
Party or any Subsidiary of a Loan Party to:  (a) pay dividends or make any other
distribution on any Subsidiary’s capital stock or other equity interests owned
by such Loan Party or any other Subsidiary, (b) pay any indebtedness owed to any
Loan Party or any other Subsidiary, (c) make loans or advances to any Loan Party
or any Subsidiary, (d) transfer any of its Property to any Loan Party or any
other Subsidiary, or (e) guarantee the Secured Obligations and/or grant Liens on
its assets to the Administrative Agent as required by the Loan Documents;
provided that the foregoing shall not apply to (i) restrictions and conditions
existing on the date hereof identified on Schedule 8.21 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (ii) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale; provided, such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,
(iii) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted hereunder and (iv) customary provisions in leases and
other contracts restricting the assignment thereof.

 

Section 8.22.             Subordinated Debt.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, (a) amend or modify any of the terms or
conditions relating to Subordinated Debt, (b) make any voluntary prepayment of
Subordinated Debt or effect any voluntary redemption thereof (other than in
connection with a refinancing thereof made with the proceeds of equity or other
Subordinated Debt or Indebtedness that was incurred under Section 8.7(o)), or
(c) make any payment on account of Subordinated Debt which is prohibited under
the terms of any instrument or agreement subordinating the same to the
Obligations.  Notwithstanding the foregoing, the Loan Parties or their
Subsidiaries may agree to a decrease in the interest rate applicable thereto or
to a deferral of repayment of any of the principal of or interest on the
Subordinated Debt beyond the current due dates therefor or to any other
amendment, modification, waiver or other change to the Subordinated Debt that is
not materially adverse to the Lenders.

 

Section 8.23.             Financial Covenants.

 

(a)           Senior Leverage Ratio. The Borrower shall not, at any time, permit
the Senior Leverage Ratio to be greater than 2.25 to 1.0.

 

81

--------------------------------------------------------------------------------


 

(b)           Total Leverage Ratio.  The Borrower shall not, at any time during
the relevant period set forth below, permit the Total Leverage Ratio to be
greater than the corresponding ratio set forth opposite such period:

 

PERIODS

 

LEVERAGE RATIO

 

 

 

From the Closing Date through June 29, 2016

 

4.50 to 1.0

 

 

 

From June 30, 2016 through December 30, 2016

 

4.00 to 1.0

 

 

 

From December 31, 2016 and at all times thereafter

 

3.50 to 1.0

 

(c)           Interest Coverage Ratio.  The Borrower shall, at all times,
maintain an Interest Coverage Ratio of not less than 4.0 to 1.0.

 

(d)       Minimum Adjusted EBITDA.  As of the last day of each fiscal quarter of
the Borrower, the Borrower shall maintain Adjusted EBITDA for the four fiscal
quarters then ended of not less than $50,000,000.

 

Section 8.24.             Post Closing Matters.

 

(a)           The Borrower shall deliver to the Administrative Agent, each in
form and substance satisfactory to the Administrative Agent, no later than 30
days after the Closing Date (i) original stock certificates or other similar
instruments or securities representing all of the issued and outstanding shares
of capital stock or other equity interests in each Yodlee Subsidiary (limited in
the case of any first tier Foreign Subsidiary or FSHCO to 66% of the Voting
Stock and 100% of any other equity interests as provided in Section 13.1) as of
the Closing Date; and (ii) stock powers executed in blank and undated for the
Collateral consisting of the stock or other equity interest in each Yodlee
Subsidiary.

 

(b)           The Borrower shall deliver to the Administrative Agent, each in
form and substance satisfactory to the Administrative Agent, no later than 30
days after the Closing Date, deposit account, securities account, and commodity
account control agreements to the extent requested by the Administrative Agent
other than with respect to any Excluded Account.

 

(c)           The Borrower shall deliver to the Administrative Agent, in form
and substance satisfactory to the Administrative Agent, as soon as available,
and in any event no later than 75 days after the Closing Date, the Opening
Balance Sheet.

 

(d)           As soon as available, but in any event, within one Business Day
after the Closing Date, Yodlee shall have executed and delivered an Assumption
Agreement; and

 

82

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall have received evidence of insurance
with respect to Yodlee and each Yodlee Subsidiary required to be maintained
under the Loan Documents, naming the Administrative Agent as lender’s loss payee
and as an additional insured, as applicable, in form and substance satisfactory
to the Administrative Agent, as soon as available, and in any event no later
than 30 days after the Closing Date.

 

SECTION 9.                                             EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.               Events of Default.  Any one or more of the following
shall constitute an “Event of Default” hereunder:

 

(a)        (i) default in the payment when due of all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation; or
(ii) default in the payment when due of any interest on any Loan or of any fee
or other Obligation payable hereunder or under any other Loan Document, and such
failure shall continue unremedied for a period of five days;

 

(b)        default in the observance or performance of any covenant set forth in
Sections 8.5(h)(iii), 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.16, 8.17, 8.20, 8.21,
8.22, 8.23 or 8.24 of this Agreement or default in the observance or performance
of any covenant set forth in Section 8.5 (other than Section 8.5(h)(iii)) for a
period of fifteen (15) days after the earlier of (i) the date on which such
failure shall first become known to any Responsible Officer of any Loan Party or
(ii) written notice thereof is given to the Borrower by the Administrative
Agent;

 

(c)        default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within
thirty (30) days after the earlier of (i) the date on which such failure shall
first become known to any Responsible Officer of any Loan Party or (ii) written
notice thereof is given to the Borrower by the Administrative Agent;

 

(d)        any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;

 

(e)        (i) any event occurs or condition exists (other than as described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations not be or shall cease to be in full
force and effect or is declared to be null and void, or (iii) any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
hereof, other

 

83

--------------------------------------------------------------------------------


 

than in each case, the foregoing clauses (i) through (iii), so long as a result
of any act by any Lender or the Administrative Agent that causes any UCC
financing statement that is required to maintain the Administrative Agent’s
perfection in any Collateral to fail to maintain perfection, or (iv) any Loan
Party takes any action for the purpose of terminating, repudiating or rescinding
any Loan Document executed by it or any of its obligations thereunder, or
(v) any Loan Party or any Subsidiary of a Loan Party makes any payment on
account of any Subordinated Debt which is prohibited under the terms of any
instrument subordinating such Subordinated Debt to any Secured Obligations, or
any subordination provision in any document or instrument (including, without
limitation, any intercreditor or subordination agreement) relating to any
Subordinated Debt shall cease to be in full force and effect, or any Person
(including the holder of any Subordinated Debt) shall contest in any manner the
validity, binding nature or enforceability of any such provision;

 

(f)        default shall occur under any Material Indebtedness issued, assumed
or guaranteed by any Loan Party or any Significant Subsidiary, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Material Indebtedness (whether or not
such maturity is in fact accelerated), or any such Material Indebtedness shall
not be paid when due (whether by demand, lapse of time, acceleration or
otherwise);

 

(g)         any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Loan Party or any Significant Subsidiary, or against any of their
respective Property, in an aggregate amount for all such Persons in excess of
$10,000,000 (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Property of any Loan Party or any Significant Subsidiary to enforce any such
judgment;

 

(h)        any Loan Party or any Subsidiary of a Loan Party, or any member of
its Controlled Group, shall fail to pay when due, after the expiration of any
applicable grace period, an amount or amounts aggregating for all such Persons
in excess of $10,000,000 which it shall have become liable to pay to the PBGC, a
Plan or a Multiemployer Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $10,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any Loan Party or any Subsidiary of a Loan Party, or any other
member of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
any Loan Party or any Subsidiary of a Loan Party, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which

 

84

--------------------------------------------------------------------------------


 

the PBGC would be entitled to obtain a decree adjudicating that any Material
Plan must be terminated;

 

(i)         any Change of Control shall occur;

 

(j)        any Loan Party or any Significant Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate or similar action in furtherance of any matter described in
parts (i) through (v) above, or (vii) fail to contest in good faith any
appointment or proceeding described in Section 9.1(k); or

 

(k)        a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Loan Party or any Significant Subsidiary, or
any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against any Loan Party or any Significant
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days.

 

Section 9.2.               Non-Bankruptcy Defaults.  When any Event of Default
(other than those described in subsection (j) or (k) of Section 9.1 with respect
to the Borrower) has occurred and is continuing, the Administrative Agent shall,
by written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof);
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind; and (c) if so directed by the Required Lenders, demand that
the Borrower immediately deliver to the Administrative Agent Cash Collateral in
an amount equal to 105% of the aggregate amount of each Letter of Credit then
outstanding, and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of
Credit.  In addition, the Administrative Agent may exercise on behalf of itself,
the Lenders and the L/C Issuer all rights and remedies available to it, the
Lenders and the L/C Issuer under the Loan Documents or

 

85

--------------------------------------------------------------------------------


 

applicable law or equity when any such Event of Default has occurred and is
continuing.  The Administrative Agent shall give notice to the Borrower under
Section 9.1(c) promptly upon being requested to do so by any Lender.  The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

Section 9.3.               Bankruptcy Defaults.  When any Event of Default
described in subsections (j) or (k) of Section 9.1 with respect to the Borrower
has occurred and is continuing, then all outstanding Loans shall immediately
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind, the
obligation of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately deliver to
the Administrative Agent Cash Collateral in an amount equal to 105% of the
aggregate amount of each Letter of Credit then outstanding, the Borrower
acknowledging and agreeing that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the Lenders,
and the Administrative Agent on their behalf, shall have the right to require
the Borrower to specifically perform such undertaking whether or not any draws
or other demands for payment have been made under any of the Letters of Credit. 
In addition, the Administrative Agent may exercise on behalf of itself, the
Lenders and the L/C Issuer all rights and remedies available to it, the Lenders
and the L/C Issuer under the Loan Documents or applicable law or equity when any
such Event of Default has occurred and is continuing.

 

Section 9.4.               Collateral for Undrawn Letters of Credit.  (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under any of Section 2.3(b), 2.8(b), 2.13, 2.14,
9.2 or 9.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

 

(b)           All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Secured Obligations.  The Collateral Account shall
be held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders.

 

86

--------------------------------------------------------------------------------


 

Subject to the terms of Sections 2.13 and 2.14, if the Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 2.8(b), at the request of the Borrower the Administrative Agent shall
release to the Borrower amounts held in the Collateral Account so long as at the
time of the release and after giving effect thereto no Default exists.  After
all Letters of Credit have expired or been cancelled and the expiration or
termination of all Commitments, at the request of the Borrower, the
Administrative Agent shall release any remaining amounts held in the Collateral
Account following payment in full in cash of all Secured Obligations.

 

Section 9.5.               Post-Default Collections.  Anything contained herein
or in the other Loan Documents to the contrary notwithstanding (including,
without limitation, Section 2.8(b)), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral and all payments
made under or in respect of the Guaranty Agreements received, in each instance,
by the Administrative Agent or any of the Lenders after acceleration or the
final maturity of the Obligations or termination of the Commitments as a result
of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

 

(a)           first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event including all costs and expenses of a character
which the Loan Parties have agreed to pay the Administrative Agent under
Section 13.4 (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);

 

(b)        second, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(c)        third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
(until the Administrative Agent is holding an amount of cash equal to 105% of
the then outstanding amount of all such L/C Obligations), and Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

 

(d)        fourth, to the payment of all other unpaid Secured Obligations and
all other indebtedness, obligations, and liabilities of the Borrower and its
Subsidiaries arising under or pursuant to, or secured by, the Loan Documents
(including, without limitation, Bank Product Obligations) to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

 

87

--------------------------------------------------------------------------------


 

(e)        finally, to the Loan Parties or whoever else may be lawfully entitled
thereto.

 

SECTION 10.                                      THE ADMINISTRATIVE AGENT.

 

Section 10.1.             Appointment and Authority.  Each of the Lenders and
the L/C Issuers hereby irrevocably appoints Bank of Montreal to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 10 are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

Section 10.2.             Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 10.3.             Action by Administrative Agent; Exculpatory
Provisions. (a) The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent and its
Related Parties:

 

(i)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative

 

88

--------------------------------------------------------------------------------


 

Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law.  The Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)           Neither the Administrative Agent nor any of its Related Parties
shall be liable for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 9.2, 9.3, 9.4, 9.5 and 13.3), or (ii) in the absence of its own bad
faith, gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  Any such action
taken or failure to act pursuant to the foregoing shall be binding on all
Lenders.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender, or the L/C Issuer.

 

(c)           Neither the Administrative Agent nor any of its Related Parties
shall be responsible for or have any duty or obligation to any Lender or L/C
Issuer or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

Section 10.4.             Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall be fully protected in relying
and shall not incur any liability for

 

89

--------------------------------------------------------------------------------


 

relying upon, any notice, request, certificate, communication, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 10.5.             Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Administrative Agent.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

Section 10.6.             Resignation of Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank with an office in the
United States of America.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed

 

90

--------------------------------------------------------------------------------


 

Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  If on the Resignation Effective Date no successor has been appointed and
accepted such appointment, the Administrative Agent’s rights in the Collateral
Documents shall be assigned without representation, recourse or warranty to the
Lenders and L/C Issuer as their interests may appear.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 13.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Section 10.7.             Non-Reliance on Administrative Agent and Other
Lenders.  (a)  Each Lender and L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

(b)           Upon a Lender’s written request, the Administrative Agent agrees
to forward to such Lender, when complete, copies of any audit, inspection, or
other report prepared by or for the Administrative Agent with respect to the
Borrower or any Loan Party or the Collateral (herein, “Reports”).  Each Lender
hereby agrees that (i) the Administrative Agent (A) makes no representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (B) shall not be liable for any
information contained in any Report; (ii) the Reports are not comprehensive
audits or inspections, and that any Person performing any such audit or
inspection will inspect only specific information regarding the Borrower and the
other Loan Parties and will rely significantly upon the books and records of
Borrower and the other Loan Parties, as well as on representations of personnel
of the Borrower and the other Loan Parties, and that the Administrative Agent
undertakes no obligation to update, correct or supplement the Reports; (iii) it
will keep all Reports confidential and strictly for its internal use, not share
the Report with any other Person except as otherwise permitted pursuant to this
Agreement; and (iv) without limiting the generality of any other indemnification
provision

 

91

--------------------------------------------------------------------------------


 

contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by the
Administrative Agent or such other Person as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.  The Lenders acknowledge that the provisions set forth in
this Section 10.8(b) do not create an obligation on behalf of the Borrower and
the other Loan Parties.

 

Section 10.8.             L/C Issuer.  The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith.  The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 10 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Section 10, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.  Any resignation by the Person then
acting as Administrative Agent pursuant to Section 10.6 shall also constitute
its resignation or the resignation of its Affiliate as L/C Issuer except as it
may otherwise agree.  If such Person then acting as L/C Issuer so resigns, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Loans or fund risk
participations in Reimbursement Obligations pursuant to Section 2.3.  Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer (other than any rights to
indemnity payments or other amounts that remain owing to the retiring L/C Issuer
), and (ii) the retiring L/C Issuer shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents other than with
respect to its outstanding Letters of Credit, and (iii) upon the request of the
resigning L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.

 

Section 10.9.             Hedging Liability and Bank Product Obligations.  By
virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 13.2, as the case may be, any Affiliate of such Lender with
whom the Borrower or any other Loan Party has entered into an agreement creating
Hedging Liability or Bank Product Obligations shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Collateral and the Guaranty Agreements as more fully set forth in
Section 9.5.  In connection with any such distribution of payments and
collections, or any request for the release of the Guaranty Agreements and the
Administrative Agent’s Liens in connection with the termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any

 

92

--------------------------------------------------------------------------------


 

Lender or its Affiliate with respect to Hedging Liability or Bank Product
Obligations unless such Lender has notified the Administrative Agent in writing
of the amount of any such liability owed to it or its Affiliate prior to such
distribution or payment or release of Guaranty Agreements and the Administrative
Agent’s Liens.

 

Section 10.10.           Designation of Additional Agents.  The Administrative
Agent shall have the continuing right, for purposes hereof, at any time and from
time to time to designate one or more of the Lenders (and/or its or their
Affiliates) as “syndication agents,” “documentation agents,” “book runners,”
“lead arrangers,” “arrangers,” or other designations for purposes hereto, but
such designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

 

Section 10.11.           Authorization to Enter into, and Enforcement of, the
Collateral Documents; Possession of Collateral.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the L/C Issuer to
execute and deliver the Collateral Documents on behalf of each of the Lenders,
the L/C Issuer, and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate; provided the Administrative Agent shall not amend or waive any
compliance with the Collateral Documents unless such amendment or waiver is
agreed to in writing by the Required Lenders in accordance with Section 13.3
hereof or as expressly permitted hereby or thereby.  Upon the occurrence of an
Event of Default, the Administrative Agent shall take such action to enforce its
Lien on the Collateral and to preserve and protect the Collateral as may be
directed by the Required Lenders.  Unless and until the Required Lenders give
such direction, the Administrative Agent may (but shall not be obligated to)
take or refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders and L/C Issuer.  Each Lender and L/C Issuer
acknowledges and agrees that it will be bound by the terms and conditions of the
Collateral Documents upon the execution and delivery thereof by the
Administrative Agent.  The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders, the L/C Issuer
or their Affiliates for any failure to monitor or maintain any portion of the
Collateral.  The Lenders and L/C Issuer hereby irrevocably authorize (and each
of their Affiliates holding any Bank Product Obligations and Hedging Liability
entitled to the benefits of the Collateral shall be deemed to authorize) the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted by
the Administrative Agent (or any security trustee therefor) under the provisions
of the Uniform Commercial Code, including pursuant to Sections 9-610 or 9-620 of
the Uniform Commercial Code, at any sale thereof conducted under the provisions
of the United States Bankruptcy Code, including Section 363 of the United States
Bankruptcy Code, or at any sale or foreclosure conducted by the Administrative
Agent or any security trustee therefor (whether by judicial action or otherwise)
in accordance with applicable law.  Except as otherwise specifically provided
for herein, no Lender, L/C Issuer, or their Affiliates, other than the
Administrative Agent, shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in

 

93

--------------------------------------------------------------------------------


 

respect of the Collateral or for the appointment of a receiver or for the
enforcement of any other remedy under the Collateral Documents, it being
understood and intended that no one or more of the Lenders or L/C Issuer or
their Affiliates shall have any right in any manner whatsoever to affect,
disturb or prejudice the Lien of the Administrative Agent (or any security
trustee therefor) under the Collateral Documents by its or their action or to
enforce any right thereunder, and that all proceedings at law or in equity shall
be instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders, the L/C Issuer, and their Affiliates.  Each Lender and
L/C Issuer is hereby appointed agent for the purpose of perfecting the
Administrative Agent’s security interest in assets which, in accordance with
Article 9 of the Uniform Commercial Code or other applicable law can be
perfected only by possession.  Should any Lender or L/C Issuer (other than the
Administrative Agent) obtain possession of any Collateral, such Lender or L/C
Issuer shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.

 

Section 10.12.           Authorization to Release, Limit or Subordinate Liens or
to Release Guaranties.  The Administrative Agent is hereby irrevocably
authorized by each of the Lenders, the L/C Issuer, and their Affiliates to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 or which has otherwise been
consented to in accordance with Section 13.3), (b) release or subordinate any
Lien on Collateral consisting of goods financed with purchase money indebtedness
or under a Capital Lease to the extent such purchase money indebtedness or
Capitalized Lease Obligation, and the Lien securing the same, are permitted by
Sections 8.7(b) and 8.8(d), (c) reduce or limit the amount of the indebtedness
secured by any particular item of Collateral to an amount not less than the
estimated value thereof to the extent necessary to reduce mortgage registry,
filing and similar tax, (d) release Liens on the Collateral following
termination or expiration of the Commitments and payment in full in cash of the
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized to the satisfaction of the Administrative
Agent and relevant L/C Issuer) and, if then due, Hedging Liability and Bank
Product Obligations, and (e) release any Subsidiary from its obligations as a
Guarantor if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.  Upon the Administrative Agent’s request,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
Property or to release any Person from its obligations as a Guarantor under the
Loan Documents.

 

If any of the Collateral shall be sold, transferred or otherwise disposed of by
any Loan Party in a transaction permitted by this Agreement, the Liens created
by the Collateral Documents shall automatically terminate and be released with
respect to such Collateral, without the delivery of any instrument or
performance of any act by any Person being necessary to give effect thereto.
 Upon the consummation of any such sale, transfer or other disposal of
Collateral, the Administrative Agent shall deliver to the Loan Party all such
Collateral held by the Administrative Agent under any Loan Document and, at the
reasonable request and sole expense

 

94

--------------------------------------------------------------------------------


 

of such Loan Party, execute and deliver to such Loan Party releases or other
documents necessary to evidence such termination or release.  At the request and
sole expense of the Borrower, a Guarantor shall be released from its obligations
under the Loan Documents in the event that all the capital stock or other equity
interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by this Agreement or such Guarantor is no longer
required by the Loan Documents to be a Guarantor; provided that the Borrower
shall have delivered to the Administrative Agent, at least 5 Business Days prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with this Agreement and the other Loan Documents.

 

Section 10.13.           Authorization of Administrative Agent to File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including, but not limited to, Sections 3.1, 4.4, 4.5,
and 13.4) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.1
and 13.4.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

 

95

--------------------------------------------------------------------------------


 

SECTION 11.                                      THE GUARANTEES.

 

Section 11.1.             The Guarantees.  To induce the Lenders and L/C Issuer
to provide the credits described herein and in consideration of benefits
expected to accrue to the Borrower by reason of the Commitments and for other
good and valuable consideration, receipt of which is hereby acknowledged, each
Subsidiary party hereto (including any Subsidiary executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit F or such other form
reasonably acceptable to the Administrative Agent) and the Borrower (as to the
Secured Obligations of another Loan Party) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and the L/C Issuer and their Affiliates, the due and punctual payment
of all present and future Secured Obligations, including, but not limited to,
the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, Hedging Liability guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations.  In case of failure by
the Borrower or other obligor punctually to pay any Secured Obligations
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

Section 11.2.             Guarantee Unconditional.  The obligations of each
Guarantor under this Section 11 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)        any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b)        any modification or amendment of or supplement to this Agreement or
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

 

(c)        any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, any Loan Party or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
any Loan Party or other obligor or of any other guarantor contained in any Loan
Document;

 

96

--------------------------------------------------------------------------------


 

(d)                                 the existence of any claim, set-off, or
other rights which any Loan Party or other obligor or any other guarantor may
have at any time against the Administrative Agent, any Lender, the L/C Issuer or
any other Person, whether or not arising in connection herewith;

 

(e)                                  any failure to assert, or any assertion of,
any claim or demand or any exercise of, or failure to exercise, any rights or
remedies against any Loan Party or other obligor, any other guarantor, or any
other Person or Property;

 

(f)                                   any application of any sums by whomsoever
paid or howsoever realized to any obligation of any Loan Party or other obligor,
regardless of what obligations of any Loan Party or other obligor remain unpaid;

 

(g)                                  any invalidity or unenforceability relating
to or against any Loan Party or other obligor or any other guarantor for any
reason of this Agreement or of any other Loan Document or any agreement relating
to Hedging Liability or Bank Product Obligations or any provision of applicable
law or regulation purporting to prohibit the payment by any Loan Party or other
obligor or any other guarantor of the principal of or interest on any Loan or
any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Bank Product
Obligations; or

 

(h)                                 any other act or omission to act or delay of
any kind by the Administrative Agent, any Lender, the L/C Issuer, or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this subsection, constitute a legal or equitable discharge of the obligations
of any Guarantor under this Section 11.

 

Section 11.3.                                       Discharge Only upon Payment
in Full; Reinstatement in Certain Circumstances.  Each Guarantor’s obligations
under this Section 11 shall remain in full force and effect until the
Commitments are terminated, all Letters of Credit have expired, and the
principal of and interest on the Loans and all other amounts payable by the
Borrower and the other Loan Parties under this Agreement and all other Loan
Documents and, if then outstanding and unpaid, all Hedging Liability and Bank
Product Obligations shall have been paid in full.  If at any time any payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Loan Party or other obligor or any guarantor under
the Loan Documents or any agreement relating to Hedging Liability or Bank
Product Obligations is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy, or reorganization of such Loan Party or other
obligor or of any guarantor, or otherwise, each Guarantor’s obligations under
this Section 11 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

 

Section 11.4.                                       Subrogation.   Each
Guarantor agrees it will not exercise any rights which it may acquire by way of
subrogation by any payment made hereunder, or otherwise, until all the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) shall have been paid in full subsequent to the
termination of all the Commitments and expiration of all Letters of Credit.  If
any amount shall be paid to a Guarantor on account of

 

97

--------------------------------------------------------------------------------


 

such subrogation rights at any time prior to the later of (x) the payment in
full of the Secured Obligations and all other amounts payable by the Loan
Parties hereunder and the other Loan Documents (other than contingent
indemnification obligations for which no claim has been asserted) and (y) the
termination of the Commitments and expiration of all Letters of Credit, such
amount shall be held in trust for the benefit of the Administrative Agent, the
Lenders, and the L/C Issuer (and their Affiliates) and shall forthwith be paid
to the Administrative Agent for the benefit of the Lenders and L/C Issuer (and
their Affiliates) or be credited and applied upon the Secured Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.

 

Section 11.5.                                       Subordination.  Each
Guarantor (each referred to herein as a “Subordinated Creditor”) hereby
subordinates the payment of all indebtedness, obligations, and liabilities of
the Borrower or other Loan Party owing to such Subordinated Creditor, whether
now existing or hereafter arising, to the indefeasible payment in full in cash
of all Secured Obligations (other than contingent indemnification obligations
for which no claim has been asserted).  During the existence of any Event of
Default, subject to Section 11.4, any such indebtedness, obligation, or
liability of the Borrower or other Loan Party owing to such Subordinated
Creditor shall be enforced and performance received by such Subordinated
Creditor as trustee for the benefit of the holders of the Secured Obligations
and the proceeds thereof shall be paid over to the Administrative Agent for
application to the Secured Obligations (whether or not then due), but without
reducing or affecting in any manner the liability of such Guarantor under this
Section 11.

 

Section 11.6.                                       Waivers.  Each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest, and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by the Administrative Agent, any Lender, the L/C Issuer, or any
other Person against the Borrower or any other Loan Party or other obligor,
another guarantor, or any other Person.

 

Section 11.7.                                       Limit on Recovery. 
Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Section 11 shall not exceed $1.00 less than the lowest
amount which would render such Guarantor’s obligations under this Section 11
void or voidable under applicable law, including, without limitation, fraudulent
conveyance law.

 

Section 11.8.                                       Stay of Acceleration.  If
acceleration of the time for payment of any amount payable by the Borrower or
other Loan Party or other obligor under this Agreement or any other Loan
Document, or under any agreement relating to Hedging Liability or Bank Product
Obligations, is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or such other Loan Party or obligor, all such amounts otherwise subject
to acceleration under the terms of this Agreement or the other Loan Documents,
or under any agreement relating to Hedging Liability or Bank Product
Obligations, shall nonetheless be payable by the Guarantors hereunder forthwith
on demand by the Administrative Agent made at the request or otherwise with the
consent of the Required Lenders.

 

Section 11.9.                                       Benefit to Guarantors.  The
Loan Parties are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrower and the other Loan
Parties has a direct impact on the success of each other Loan Party.  Each
Guarantor

 

98

--------------------------------------------------------------------------------


 

will derive substantial direct and indirect benefit from the extensions of
credit hereunder, and each Guarantor acknowledges that this guarantee is
necessary or convenient to the conduct, promotion and attainment of its
business.

 

Section 11.10.                             Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with Section 11.3.  Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 12.                                      COLLATERAL.

 

Section 12.1.                                       Collateral.  Subject to
completion of deliveries as set forth in Section 8.25, the Secured Obligations
shall be secured by valid, perfected, and enforceable Liens on all right, title,
and interest of each Loan Party in all of its personal property and fixtures,
whether now owned or hereafter acquired or arising, and all proceeds thereof;
provided, however, that (i) the Collateral shall not include Excluded Property
and (ii) Liens on assets of any Loan Party located outside of the United States
shall not be perfected.  Each Loan Party acknowledges and agrees that the Liens
on the Collateral shall be granted to the Administrative Agent for the benefit
of the holders of the Secured Obligations and shall be valid and perfected first
priority Liens (to the extent perfection by filing, registration, recordation,
possession or control is required herein or in any other Loan Document) subject
to the proviso appearing at the end of the preceding sentence and to Liens
permitted by Section 8.8, in each case pursuant to one or more Collateral
Documents from such Persons, each in form and substance satisfactory to the
Administrative Agent.

 

Section 12.2.                                       Depository Banks.  Each Loan
Party shall maintain the Administrative Agent (or one of its Affiliates) as its
primary depository bank, including for its principal operating, administrative,
cash management, lockbox arrangements, collection activity, and other deposit
accounts for the conduct of its business.  Except for Excluded Accounts, all
deposit accounts of a Loan Party shall be maintained with the Administrative
Agent or other financial institutions to the extent such deposit accounts are
subject to control agreements in favor of Administrative Agent on terms
reasonably satisfactory to Administrative Agent.

 

Section 12.3.                                       Further Assurances.  Each
Loan Party agrees that it shall, from time to time at the request of the
Administrative Agent, execute and deliver such documents and do such acts and
things as the Administrative Agent may reasonably request in order to provide
for or perfect or protect such Liens on the Collateral.  In the event any Loan
Party forms or acquires any other

 

99

--------------------------------------------------------------------------------


 

Subsidiary after the date hereof, except as otherwise provided in the definition
of Guarantor, the Loan Parties shall promptly upon such formation or acquisition
cause such newly formed or acquired Subsidiary to execute a Guaranty Agreement
and such Collateral Documents as the Administrative Agent may then require to
the extent required pursuant to the Loan Documents, and the Loan Parties shall
also deliver to the Administrative Agent, or cause such Subsidiary to deliver to
the Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

 

SECTION 13.                                      MISCELLANEOUS.

 

Section 13.1.                                       Notices.

 

(a)                    Notices Generally.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)                                     if to the Borrower or any other Loan
Party, to it at 35 East Wacker Drive, Suite 2400, Chicago, Illinois 60601,
Attention of Chief Financial Officer (Facsimile No. (312) 827-2801; Telephone
No. (312) 287-3998);

 

(ii)                                  if to the Administrative Agent, to Bank of
Montreal at 115 South LaSalle Street, Chicago, Illinois 60603, Attention of
Nicholas Buckingham (Facsimile No. (312) 765-8201; Telephone No. (312) 461-4657;

 

(iii)                               if to BMO Harris Bank N.A. in its capacity
as L/C Issuer, to it at 115 South LaSalle Street, Chicago, Illinois 60603,
Attention of Nicholas Buckingham (Facsimile No. (312) 765-8201; Telephone
No. (312) 461-4657), and if to any other L/C Issuer, to it at the address
provided in writing to the Administrative Agent and the Borrower at the time of
its appointment as an L/C Issuer hereunder; and

 

(iv)                              if to a Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

(b)                     Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative

 

100

--------------------------------------------------------------------------------


 

Agent, provided that the foregoing shall not apply to notices to any Lender or
L/C Issuer pursuant to Sections 2.1, 2.2, 2.3 and 2.6 if such Lender or L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Sections by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                  Platform.  (i) Each Loan Party agrees that
the Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the L/C Issuers and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)                                    The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications (as defined below).  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any L/C Issuer by means of electronic communications
pursuant to this Section, including through the Platform.

 

101

--------------------------------------------------------------------------------


 

Section 13.2.                                       Successors and Assigns.

 

(a)                    Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                     Assignments by Lenders.  Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it); provided that (in each case with respect to any
Facility) any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.  (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitments
and the Loans at the time owing to it (in each case with respect to any
Facility) or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the relevant
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment in respect of the Revolving
Facility, or $1,000,000 in the case of any assignment in respect of the Term
Loan Facility, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that

 

102

--------------------------------------------------------------------------------


 

this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

(iii)                           Required Consents.  No consent shall be required
for any assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Facility if such assignment is to a
Person that is not a Lender with a Revolving Credit Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender, or (ii) any Term
Loans to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(C)                               the consent of L/C Issuer shall be required
for any assignment in respect of the Revolving Facility that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any other Loan Party or any Loan
Party’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative

 

103

--------------------------------------------------------------------------------


 

Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.4 and 13.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                     Register.  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Chicago, Illinois a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                     Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
other Loan Party or any Loan Party’s Affiliates or Subsidiaries)

 

104

--------------------------------------------------------------------------------


 

(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the L/C Issuers and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.8
with respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.4, and 4.5 (subject to the requirements and
limitations therein, including the requirements under Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.12 and 4.7 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.12 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.6 (Right of Setoff) as though it were a Lender; provided that such
Participant agrees to be subject to Section 13.7 (Sharing of Payments by
Lenders) as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

105

--------------------------------------------------------------------------------


 

(e)                     Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 13.3.                                       Amendments.  Any provision
of this Agreement or the other Loan Documents may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by (a) the
Borrower, (b) the Required Lenders, and (c) if the rights or duties of the
Administrative Agent or the L/C Issuer are affected thereby, the Administrative
Agent or the L/C Issuer, as applicable; provided that:

 

(i)                                     no amendment or waiver pursuant to this
Section 13.3 shall (A) increase any Commitment of any Lender without the consent
of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Loan or of any
Reimbursement Obligation or of any fee payable hereunder without the consent of
the Lender to which such payment is owing or which has committed to make such
Loan or Letter of Credit (or participate therein) hereunder; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the default rate provided in Section 2.9 or to waive any obligation of the
Borrower to pay interest or fees at the default rate as set forth therein or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest or any fee payable hereunder;

 

(ii)                                  no amendment or waiver pursuant to this
Section 13.3 shall, unless signed by each Lender, change the definition of
Required Lenders, change the provisions of this Section 13.3, change
Section 13.7 in a manner that would affect the ratable sharing of setoffs
required thereby, change the application of payments contained in Section 5.1 or
9.5, release any Guarantor that is a Significant Subsidiary or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), or affect the number of Lenders required to take any action
hereunder or under any other Loan Document;

 

(iii)                               no amendment or waiver pursuant to this
Section 13.3 shall, unless signed by each Lender affected thereby, extend the
Revolving Credit Termination Date or the Term Loan Maturity Date, or extend the
stated expiration date of any Letter of Credit beyond the Revolving Credit
Termination Date; and

 

(iv)                              no amendment to Section 11 shall be made
without the consent of the Guarantor(s) affected thereby.

 

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended

 

106

--------------------------------------------------------------------------------


 

without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender, (2) if the Administrative Agent
and the Borrower have jointly identified an obvious error or any error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision, (3) guarantees, collateral security documents and related
documents executed by the Borrower or any other Loan Party in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, supplemented or waived without the consent of any
Lender if such amendment, supplement or waiver is delivered in order to
(x) comply with local law or advice of local counsel, (y) cure ambiguities,
omissions, mistakes or defects or (z) cause such guarantee, collateral security
documents or other document to be consistent with this Agreement and the other
Loan Documents, and (4) the Borrower and the Administrative Agent may, without
the input or consent of any other Lender, effect amendments to this Agreement
and the other Loan Documents as may be necessary in the reasonable opinion of
the Borrower and the Administrative Agent to effect the provisions of
Section 2.15.

 

Section 13.4.                                       Costs and Expenses;
Indemnification.

 

(a)                    Costs and Expenses.  The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable and documented fees, charges
and disbursements of one firm of counsel for the Administrative Agent) in
connection with the syndication of the Facilities, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) including, without limitation, such fees and expenses incurred
in connection with (x) the creation, perfection or protection of the Liens under
the Loan Documents (including all search, filing and recording fees) and
(y) insurance reviews, audits and inspections as provided herein, (ii) all
reasonable and documented out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of
(i) one firm of counsel for the Administrative Agent, the Lenders and the L/C
Issuers, taken as a whole, (ii) if reasonably necessary, a single local counsel
for the Administrative Agent, the Lenders and the L/C Issuers, taken as a whole,
in each relevant jurisdiction, and (iii) solely in the case of conflict of
interest, one additional counsel in each jurisdiction for the affected parties
seeking indemnification, taken as a whole) (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
other Loan Party as a debtor thereunder).

 

107

--------------------------------------------------------------------------------


 

(b)                     Indemnification by the Loan Parties.  Each Loan Party
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including (i) the reasonable and documented fees and expenses
of one firm of counsel for all Indemnitees, taken as a whole, (ii) if reasonably
necessary, a single local counsel for all Indemnitees, taken as a whole, in each
relevant jurisdiction, and (iii) solely in the case of conflict of interest, one
additional counsel in each jurisdiction for the affected Indemnitees, taken as a
whole), and shall indemnify and hold harmless each Indemnitee from all fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including any third party or the Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent thereof), any and L/C Issuer, and their
Related Parties, the administration and enforcement of this Agreement and the
other Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any other Loan Party as a debtor thereunder), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any Environmental Claim
or Environmental Liability, including with respect to the actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, related in any way to any
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto (including, without limitation, any settlement
arrangement arising from or relating to the foregoing); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its Affiliates or any of its or their respective officers,
directors, employees, agents or advisors (which, in the case of such agents or
advisors are acting at the express direction of such Indemnitee), (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) relate to any proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee, other than claims against
Bank of Montreal in its capacity in fulfilling its role as an agent or arranger
or any other similar role under any Facility.  This subsection (b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

108

--------------------------------------------------------------------------------


 

(c)                     Reimbursement by Lenders.  To the extent that (i) the
Loan Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by any of them to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer or any Related
Party or (ii) any liabilities, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever are
imposed on, incurred by, or asserted against, Administrative Agent, the L/C
Issuer  or a Related Party in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by Administrative Agent, the L/C Issuer or a Related Party in connection
therewith, then, in each case, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
L/C Issuer solely in its capacity as such, only the Lenders party to the
Revolving Facility shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Lenders’ pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each such Lender’s share of the Revolving Credit Exposure at
such time); and provided, further, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or such L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) or
such L/C Issuer in connection with such capacity.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 13.15.

 

(d)                     Waiver of Consequential Damages, Etc.  To the fullest
extent permitted by applicable law, the Loan Parties shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                     Payments.  All amounts due under this Section shall be
payable not later than five days after demand therefor.

 

(f)                     Survival.  Each party’s obligations under this
Section shall survive the termination of the Loan Documents and payment of the
obligations hereunder.

 

Section 13.5.                                       No Waiver, Cumulative
Remedies.  No delay or failure on the part of the Administrative Agent, the
L/C Issuer, or any Lender, or on the part of the holder or holders of any of the
Obligations, in the exercise of any power or right under any Loan Document shall

 

109

--------------------------------------------------------------------------------


 

operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  The rights and
remedies hereunder of the Administrative Agent, the L/C Issuer, the Lenders, and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

 

Section 13.6.                                       Right of Setoff.  In
addition to any rights now or hereafter granted under the Loan Documents or
applicable law and not by way of limitation of any such rights, if an Event of
Default shall have occurred and be continuing, with the prior written consent of
the Administrative Agent, each Lender, each L/C Issuer, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.13
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have.  Each Lender and L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

Section 13.7.                                       Sharing of Payments by
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

110

--------------------------------------------------------------------------------


 

(a)                        if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(b)                         the provisions of this Section shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Obligations to any
assignee or participant, other than to any Loan Party or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 13.8.                                       Survival of
Representations.  All representations and warranties made herein or in any other
Loan Document or in certificates given pursuant hereto or thereto shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
shall continue in full force and effect with respect to the date as of which
they were made as long as any credit is in use or available hereunder.

 

Section 13.9.                                       Survival of Indemnities. 
All indemnities and other provisions relative to reimbursement to the Lenders
and L/C Issuer of amounts sufficient to protect the yield of the Lenders and
L/C Issuer with respect to the Loans and Letters of Credit, including, but not
limited to, Sections 4.1, 4.4, 4.5, and 13.4, shall survive the termination of
this Agreement and the other Loan Documents and the payment of the Obligations.

 

Section 13.10.                                Counterparts; Integration;
Effectiveness.

 

(a)                    Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 7.2, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.  For purposes of
determining compliance with the conditions specified in Section 7.2, each Lender
and L/C Issuer that has signed this Agreement shall be deemed to have

 

111

--------------------------------------------------------------------------------


 

consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender or L/C Issuer unless the Administrative Agent shall
have received notice from such Lender or L/C Issuer prior to the Closing Date
specifying its objection thereto.

 

(b)                     Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the Illinois State Electronic Commerce
Security Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 13.11.                                Headings. Section headings used in
this Agreement are for reference only and shall not affect the construction of
this Agreement.

 

Section 13.12.                                Severability of Provisions.  Any
provision of any Loan Document which is unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such unenforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 13.13.                                Construction.  The parties
acknowledge and agree that the Loan Documents shall not be construed more
favorably in favor of any party hereto based upon which party drafted the same,
it being acknowledged that all parties hereto contributed substantially to the
negotiation of the Loan Documents.  The provisions of this Agreement relating to
Subsidiaries shall only apply during such times as the Borrower has one or more
Subsidiaries.  NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT
ANY ACT OR OMISSION WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT,
THE COVENANTS AND AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN
SUBSTITUTION FOR THE COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL
DOCUMENTS.  In the event any provision of any other Loan Document conflicts with
the provisions set forth in this Agreement, the provisions of this Agreement
shall control.

 

Section 13.14.                                Excess Interest.  Notwithstanding
any provision to the contrary contained herein or in any other Loan Document, no
such provision shall require the payment or permit the collection of any amount
of interest in excess of the maximum amount of interest permitted by applicable
law to be charged for the use or detention, or the forbearance in the
collection, of all or any portion of the Loans or other obligations outstanding
under this Agreement or any other Loan Document (“Excess Interest”).  If any
Excess Interest is provided for, or is adjudicated to

 

112

--------------------------------------------------------------------------------


 

be provided for, herein or in any other Loan Document, then in such event
(a) the provisions of this Section shall govern and control, (b) neither the
Borrower nor any guarantor or endorser shall be obligated to pay any Excess
Interest, (c) any Excess Interest that the Administrative Agent or any Lender
may have received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest.  Notwithstanding the foregoing, if for any period of time
interest on any of Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

 

Section 13.15.                                Lender’s and L/C Issuer’s
Obligations Several.  The obligations of the Lenders and L/C Issuer hereunder
are several and not joint.  Nothing contained in this Agreement and no action
taken by the Lenders or L/C Issuer pursuant hereto shall be deemed to constitute
the Lenders and L/C Issuer a partnership, association, joint venture or other
entity.

 

Section 13.16.                                No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each Loan Party acknowledges and agrees
that: (a) (i) no fiduciary, advisory or agency relationship between any Loan
Party and its Subsidiaries and the Administrative Agent, the L/C Issuer, or any
Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether the
Administrative Agent, the L/C Issuer, or any Lender has advised or is advising
any Loan Party or any of its Subsidiaries on other matters, (ii) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the L/C Issuer, and the Lenders are arm’s-length commercial transactions
between such Loan Parties, on the one hand, and the Administrative Agent, the
L/C Issuer, and the Lenders, on the other hand, (iii) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate and (iv) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Administrative Agent, the L/C Issuer, and the Lenders each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party, or any other Person; (ii) none
of the Administrative Agent, the L/C Issuer, and the Lenders has any obligation
to any Loan Party with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and

 

113

--------------------------------------------------------------------------------


 

(iii) the Administrative Agent, the L/C Issuer, and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party, and none of the Administrative Agent, the L/C
Issuer, and the Lenders has any obligation to disclose any of such interests to
any Loan Party.  To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the L/C Issuer, and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 13.17.                                Governing Law; Jurisdiction;
Consent to Service of Process.  (a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS, AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE CONSTRUED
AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

 

(b)                                  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois State court sitting in the City of Chicago, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Illinois State court or, to the extent permitted by
applicable Legal Requirements, in such federal court.  Each party hereto hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Legal Requirements.  Nothing in this
Agreement or any other Loan Document or otherwise shall affect any right that
the Administrative Agent, the L/C Issuer or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its respective properties in
the courts of any jurisdiction.

 

(c)                                  Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Legal
Requirements, any objection which it may now or hereafter have to the laying of
venue of any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
Section 13.17(b).  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable Legal Requirements, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                  Each party to this Agreement irrevocably
consents to service of process in any action or proceeding arising out of or
relating to any Loan Document, in the manner provided for notices (other than
telecopy or e-mail) in Section 13.1.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by applicable Legal Requirements.

 

Section 13.18. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY

 

114

--------------------------------------------------------------------------------


 

HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 13.19.                                USA Patriot Act.  Each Lender and
L/C Issuer that is subject to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify, and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or L/C Issuer to identify the Borrower
in accordance with the Act.

 

Section 13.20.                                Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Borrower shall be promptly notified thereof (except with respect
to any audit or examination conducted by bank accountants or any governmental
bank regulatory authority exercising examination or regulatory authority), to
the extent practicable and not prohibited by applicable law, prior to
disclosure); (d) to any other party hereto; (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the Facilities or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities; (h) with the consent of the
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. 
For purposes of this Section, “Information” means all information received from
a Loan Party or any of its Subsidiaries relating to a Loan Party or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis

 

115

--------------------------------------------------------------------------------


 

prior to disclosure by a Loan Party or any of its Subsidiaries; provided that,
in the case of information received from a Loan Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 13.21.                                Amendment and Restatement.  This
Agreement amends and restates the Original Credit Agreement and is not intended
to be or operate as a novation or an accord and satisfaction of the Original
Credit Agreement or the indebtedness, obligations and liabilities of the Loan
Parties evidenced or provided for thereunder.  Without limiting the generality
of the foregoing, each Loan Party agrees that notwithstanding the execution and
delivery of this Agreement, the Guaranties previously granted to the
Administrative Agent by the Guarantors pursuant to the Guaranty Agreements shall
be and remain in full force and effect and that any rights and remedies of the
Administrative Agent thereunder and obligations of the Loan Parties thereunder
shall be and remain in full force and effect, shall not be affected, impaired or
discharged thereby and shall secure all of the Loan Parties’ indebtedness,
obligations and liabilities to the Administrative Agent and the Lenders under
the Original Credit Agreement as amended and restated hereby.  Each Lender that
is a party to the Original Credit Agreement hereby waives any notice requirement
with respect to prepayments of the loans under the Original Credit Agreement or
termination of the commitments under the Original Credit Agreement.

 

Section 13.22.                                Yodlee Merger.  Notwithstanding
any other provision hereof, the Administrative Agent and Lenders acknowledge and
agree that upon the consummation of the Yodlee Merger, Yodlee shall be merged
with and into Yale Merger with Yodlee as the surviving corporation, and Yodlee
shall become a Loan Party hereunder.

 

[SIGNATURE PAGES TO FOLLOW]

 

116

--------------------------------------------------------------------------------


 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

ENVESTNET, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Chief Financial Officer

 

 

 

“GUARANTORS”

 

 

 

ENVESTNET PORTFOLIO SOLUTIONS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

OBERON FINANCIAL TECHNOLOGY, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

TAMARAC INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

PRIMA CAPITAL HOLDING, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

PMC INTERNATIONAL, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

NETASSETMANAGEMENT, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

ENVESTNET INSTITUTE, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

PREMIER ADVISORS FUND, L.L.C.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

PORTFOLIO MANAGEMENT CONSULTANTS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

UPSIDE HOLDINGS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

UPSIDE BROKERAGE, LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

UPSIDE FINANCIAL, LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

OLTIS SOFTWARE LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

CASTLE ROCK INNOVATIONS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

CASTLE ROCK INNOVATIONS, LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

YALE MERGER CORP.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

“ADMINISTRATIVE AGENT”

 

 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

“LENDERS”

 

 

 

BMO HARRIS BANK N.A., as an L/C Issuer and
a Lender

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ David A. Wild

 

 

Name

David A. Wild

 

 

Title

Senior Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Andrew Meara

 

 

Name

Andrew Meara

 

 

Title

Senior Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Craig Thessin

 

 

Name

Craig Thessin

 

 

Title

SVP

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Lender

 

 

 

 

 

By

/s/ Matt Kelty

 

 

Name

Matt Kelty

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By

/s/ Steven Dixon

 

 

Name

Steven Dixon

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By

/s/ David Wang

 

 

Name

David Wang

 

 

Title

Director

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By

/s/ Michael Flynn

 

 

Name

Michael Flynn

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Alexander L. Rody

 

 

Name

Alexander L. Rody

 

 

Title

Senior Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Carlos Cruz

 

 

Name

Carlos Cruz

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By

/s/ Robert A. Clarke

 

 

Name

Robert A. Clarke

 

 

Title

Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

FIRST BANK, as a Lender

 

 

 

 

 

By

/s/ Troy A. McLendon

 

 

Name

Troy A. McLendon

 

 

Title

Vice-President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

STIFEL BANK & TRUST, as a Lender

 

 

 

 

 

By

/s/ John H. Phillips

 

 

Name

John H. Phillips

 

 

Title

Executive Vice President

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender

 

 

 

 

 

By

/s/ Judy Smith

 

 

Name

Judy Smith

 

 

Title

Authorized Signatory

 

 

 

By

/s/ D. Andrew Maletta

 

 

Name

D. Andrew Maletta

 

 

Title

Authorized Signatory

 

 

 

 

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF EAST ASIA, LIMITED, NEW YORK
BRANCH, as a Lender

 

 

 

 

 

By

/s/ James Hua

 

 

Name

James Hua

 

 

Title

Senior Vice President

 

 

 

By

/s/ Kitty Sin

 

 

Name

Kitty Sin

 

 

Title

Senior Vice President

 

 

 

 

 

[Signature Page to Credit Amended and Restated Agreement]

 

--------------------------------------------------------------------------------